Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 1 of 71 PageID #: 2063


                                                                                          1:17cr153 2/12/2020 tp




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                GALVESTON DIVISION

   IN THE MATTER OF THE §
   APPLICATION OF THE UNITED §
   STATES OF AMERICA FOR AN §
   ORDER AUTHORIZING THE §
   CONTINUED INTERCEPTION OF §
   WIRE AND ELECTRONIC §
   COMMUNICATIONS TO AND FROM §                            MISC. NO.              DO(?
   CELLULAR TELEPHONE NUMBER §
   (409) 273-0566, INTERNATIONAL §
   MOBILE SUBSCRIBER IDENTITY §                            (Under Seal)
   (IMSI) 310150800316525 §
   (Target Device #1) §

   IN THE MATTER OF THE §
   APPLICATION OF THE UNITED §
   STATES OF AMERICA FOR AN §
   ORDER AUTHORIZING THE §
   INTERCEPTION OF WIRE AND §
   ELECTRONIC COMMUNICATIONS §
   TO AND FROM CELLULAR §
   TELEPHONE NUMBER (409) 273-1101, §
   INTERNATIONAL MOBILE §
   SUBCRIBER IDENTITY (IMSI) §
   310150800142282 (Tar et Device #2) §

                      AFFIDAVIT IN SUPPORT OF APPLICATION

                                      INTRODUCTION

   Your Affiant, Scott Wilkins, being duly sworn, depose and state as follows:

           1. I am a Special Agent of the United States Drug Enforcement

   Administration within the meaning of 18 U.S.C. § 2510(7), that is, an officer of the

   United States who is empowered by law to conduct investigations of, and to make arrests

   for offenses enumerated in 18 U.S.C. § 2516.

   Affidavit-Page 1
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 2 of 71 PageID #: 2064




           2. I have been a Special Agent (SA) for the Drug Enforcement Administration

    (DEA) since July 2000. I received five (5) months of training in narcotics trafficking

    investigations and related legal matters at the DEA Training Academy in Quantico,

    Virginia. Prior to becoming a DEA Special Agent, I was a Houston Police Officer with

    the city of Houston, Texas, for approximately five years. Since becoming a narcotics law

    enforcement officer, I have participated in numerous complex conspiracy narcotics and

    money laundering investigations.

           3. Your Affiant has received courses of instruction from the DEA relating to

    investigative techni ues and the conducting of narcotics and financial investigations. In

    addition, your Affiant has conducted, in connection with these and other cases, follow-up

    investigations concerning the concealment of narcotics-produced assets, money, bank

    records, etc., and the identification of co-conspirators through the use of ledgers,

    telephone bills and records, and photographs, as related to drug trafficking.

           4. Your Affiant has initiated investigations involving the interception of wire

    and electronic communications and of electronic communications of digital display

    paging devices. Your Affiant is familiar with the ways in which narcotic traffickers

    conduct their business, including, but not limited to, their methods of importing and

    distributing controlled substances, their use of cellular telephones and digital display

   paging devices, and their use of numerical codes and code words to conduct their

   transactions.


           5-A. Your Affiant makes this Affidavit in support of an Application for an Order


   Affidavit-Page 2
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 3 of 71 PageID #: 2065




    Authorizing the Interception of Wire and Electronic Communications of Alvaro

    ROMERO, ka Varo ; Arturo ELIZONDO, aka Turo ; Cynthia LOPEZ;

    Renard SMITH, aka G-Town , aka G ; Luisa GARCIA; Jose SALINAS, aka

      Fred ; Cesar GARCIA; Andre GOINS, aka “Fat Rat ; Jose CASTILLO; Edward

    LNU, aka Eddie LNU, aka Eddie ROBINSON; FNU LNU #1, aka “Kike”; FNU

    LNU #2,'aka “Lito”; Johnathan NORWOOD, aka “Snoop”; FNU LNU #3, aka

    “Gino”; FNU LNU #4, aka “Tito”; FNU LNU #5, aka “Scrappy, aka “Scrap”;

    Dan LNU, aka “Dan the man”; Juan LNU, aka “Juanillo ; Rob LNU; and Lee

    LNU; (hereinafter, collectively referred to as, Target Subjects ), and others yet

    unknown, to and from:

                      (a) telephone number (Mobile Identification Number [MIN])1 409-273-
                          0566, International Mobile Subscriber Identity Number (IMSI)2
                          310150800316525, (hereinafter “Target Device #1”); and

                      (b) telephone number (Mobile Identification Number [MIN]) 409-273-
                          1101, International Mobile Subscriber Identity Number (IMSI)
                          310150800142282, (hereinafter “Target Device #2”);

               5-B. According to AT&T, Target Device #1 is a mobile telephone which is

    subscribed to Michael Perez, 2808 Highway 6 South, Houston, Texas 77082. According

    to AT&T, Tar et Device #2 is a mobile phone subscribed to Juanito Rodriguez, 500

    Greens Road, Houston, Texas 77060. Arturo ELIZONDO (hereinafter referred to as

    “ELIZONDO”) has been identified as using Target Device #1. Alvaro ROMERO

    (hereinafter referred to as “ROMERO”) has also been identified as using Target Device

   1 A telep one s MIN, in the United States is t e telephone’s 10-digit telep one number.
   2 The Target Devices are identified by means of an IMSI number. Each IMSI number is unique to that subscribers
    account.
   Affidavit-Page 3
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 4 of 71 PageID #: 2066




    #2. ELIZONDO, and ROMERO, have been identified as leaders within a cocaine, and

    marijuana trafficldng organization (hereinafter referred to as, DTO ), based on a current

    Drug Enforcement Administration (hereinafter referred to as, DBA ) Galveston

    Resident Office investigation which includes Title III intercepted calls, recorded

    telephone conversations, telephone toll analysis, physical surveillance, confidential

    source infonnation, undercover purchases of narcotics, and seizures of narcotics.

            5-C. On February 14, 2014, DEA GRO initiated the interception of wire and

    electronic communications over the cellular phone used by ROMERO (ROMERO

    Tar et Telephone #1), incorporated by reference to prior affidavit #1. On Febmary 25,

    2014, based on intercepted calls over the ROMERO Target Telephone #1, Andre

    GOINS, aka Fat Rat, was arrested with 18 ounces of cocaine he received from

    ROMERO (see paragraphs 13, and 71). Intercepted calls indicated that ELIZONDO,

    who was using the Target De ice #1, was the source of the cocaine. On March 21, 2014,

    DEA GRO initiated the continued the interception of wire and electronic communications

    over the ROMERO Tar et Telephone #1, and the Target Device #1, incorporated by

    reference to prior affidavit #2. Prior affidavit #1 and prior affidavit #2 are

    incorporated by reference, collectively, as prior affidavits. However, upon activation of

    the interception over ROMERO Target Telephone #1, ROMERO terminated use of

    that phone. Intercepted calls over the Target Device #1 indicated that ROMERO was

    now using the Target Device #2 to conduct his narcotics business.

           6. Except where otherwise noted, the information set forth in this affidavit has


   Affidavit-Page 4
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 5 of 71 PageID #: 2067




    been provided to your Affiant directly or indirectly by agents of the DEA or other law

    enforcement officers. Unless otherwise noted, wherever in this affidavit your Affiant

    asserts that a statement was made, the information was provided by another law

    enforcement officer (who may have either direct o hearsay knowledge of the statement)

    to whom your Affiant has spoken to, or whose report your Affiant has read and reviewed.

    Such statements are among many statements made by others and are stated in substance,

    unless otherwise indicated. Similarly, information resulting from surveillance does not

    necessarily set forth your Affiant s personal observations, except where otherwise

    indicated, but rather has been provided directly or indirectly by other law enforcement

    officers who conducted such surveillance.

           7. Your Affiant has participated in the investigation of the above-described

    offenses and persons, has reviewed written reports conce ing the progress of such, and

    has received and reviewed reports, both written and oral, from other law enforcement

    officers. Because this affidavit is being submitted for the limited pui ose of securing

    authorization for the continued interception of wire and electronic communications to and

    from Target Device #1, and the interception of wire and electronic communications to

    and from Target Device #2, your Affiant has set forth only the facts which your Affiant

   believes are necessary to establish probable cause for a court order authorizing the

   interception of wire and electronic communications. Target Device #1 and Tar et

   Device #2 are hereinafter, collectively, referred to as Tar et Devices. Your Affiant is

   familiar with all aspects of this investigation, and on the basis of this familiarity, your


   Affidavit-Page 5
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 6 of 71 PageID #: 2068




    Affiant alleges the facts contained herein to show as stated in the following paragraphs.

                                                   SUBJECT OFFENSES

              8. As a result of my personal participation in this investigation and my

    knowledge from reports and conversations with other law enforcement officers, your

    Affiant believes the facts contained in this affidavit show that there is probable cause to

    believe that the T rget Subjects, and others yet unknown (hereinafter, collectively,

      Subjects ) have committed, are committing, and will continue to commit the offenses

    enumerated in 18 U.S.C. § 2516, namely, the illegal importing, receiving, concealing,

    distributing, buying, selling, or otherwise dealing in controlled substances, conspiracy to

    do the same, use of a com unication facility to facilitate the above offenses, in violation

    of 21 U.S.C. §§ 841, 843(b), 846, 952, 960, and 963, money laundering and attempts and

    conspiracies to do the same, in violation of 18 U.S.C. §§ 1956, and 1956(h), and

    engaging in monetary transactions in criminally derived property, and attempts and

    conspiracies to do the same, in violation of 18 U.S.C. §§ 1956(h) andl957.3

                                                   OBJECTIVES

            9-A. There is probable cause to believe that the particular wire and electronic

    communications of the Tar et Subjects, and others yet unknown, to and from the

   Target Devices, concerning the aforementioned offenses, including evidence of the

   identities and roles of other participants in the illegal narcotics activities, the manner in

   which those activities are conducted, other locations used in furtherance of those



   3 Affiant believes probable cause exists that information will be,received concerning the Target Subjects aiding and
   abetting the offenses described above, in violation of 18 U.S.C. § 2.
   Affidavit-Pa e 6
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 7 of 71 PageID #: 2069




    activities, and the distribution of controlled substances and monies used in and obtained

    by the activities, will be obtained through the interception of wire and electronic

    communications for which authorization is applied herewith. In particular, it is expected

    that these wire and electronic communications will involve discussions of the Target

    Subjects and others yet unknown which will reveal the following:

            9-B. the manner, scope, and extent of the criminal enterprise designed to

    facilitate the possession with intent to distribute, the distribution, and importation of

    cocaine, and marijuana;

            9-C. the identity and location of resources utilized to operate the criminal

    enterprise and the proceeds derived from the criminal activities;

            9-D. the identities of persons financing, paying for, and receiving proceeds of

    the distribution of controlled substances (i.e., cocaine, and marijuana), and conducting

    agreements to launder or otherwise conceal the source or ownership of the proceeds

    obtained from the drug trafficking activities, including violations of transaction reporting

   requirements, and the identities of those persons and institutions that are facilitating the

    concealment of such proceeds;

           9-E. the location and source of stashes of cocaine, and marijuana, and the means,

   manner, and methods by which the narcotics are transported and distributed;

           9-F. the full nature and identity of the enterprise engaged in or affecting

   interstate or foreign commerce, which is being conducted through a pattern of drug

   trafficking;

   Affidavit-Page 7
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 8 of 71 PageID #: 2070




             9- G. the precise nature and scope of these illegal activities, particularly the

    identities and roles of additional co-conspirators who, as of yet, are not identified.

                                    PRIOR APPLICATIONS

             10- A. Your Affiant has been informed that a review was complete on March 17,

    2014 of the electronic surveillances indices of the DEA, FBI, and Immigration Customs

    Enforcement ( ICE ). Based on these reviews, your Affiant has been informed that,

    other than the following applications, no other applications to intercept the wire, oral or

    electronic communications of any of the named Target Subjects, target facilities or such

    applications related to this investigation have been made.

             10-B. On November 18, 2013, in the United States District Court for the Southe

    District of Texas, the Honorable Judge Keith Ellison signed an Order to intercept the wire

    communications of ROMERO. (ROMERO was listed as a Target Interceptee” on this

    prior application however ROMERO was not the user of the “Target Device,” and

    ultimately, was never intercepted during the period of interception.)

            10-C. On September 9, 2010, in the United States District Court for the Easte

    District of Missouri, the Honorable Judge Jean C. Hamilton signed an Order to intercept

    the wire communications of Jose SALINAS.

            10-D. On November 17, 1994, in the United States District Court for the Eastern

    District of Louisiana, the Honorable Judge Edith Brown Clement signed an Order to

    intercept the wire communications of Renard SMITH.

            10-E. On February 14, 2014, in the United States District Court for the Southern


    Affidavit-Page 8
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 9 of 71 PageID #: 2071




    District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the

    wire communications of Alvaro ROMERO, Cynthia LOPEZ, Renard SMITH, Luisa

    GARCIA, Jose SALINAS, FNU LNU #1, and FNU LNU #2. The interception began

    on February 14, 2014, and terminated on March 15, 2015. The wire was sealed on March

     19, 2014.

             10-F. On March 21, 2014, in the United States District Court for the Southern

    District of Texas, the Honorable Judge Gregg J. Costa signed an Order to intercept the

    wire communications (Target Device #1, and ROMERO Target Telephone #1) of

    Alvaro ROMERO, aka Varo ; Arturo LNU; Cynthia LOPEZ; Renard SMITH,

    aka G-Town , aka G ; Luisa GARCIA; Jose SALINAS, aka Fred ; Cesar

    GARCIA; Andre GOINS, aka “Fat Rat ; Jose CASTILLO; Eddie ROBINSON;

    FNU LNU #1, aka “Kike”; FNU LNU #2, aka “Lito,” and Johnathan NORWOOD,

    aka “Snoop.” The interception began on the same day for Target Device #1. No calls

    were intercepted over the ROMERO Target Telephone #1 as ROMERO had

    terminated us of his cellular phone just prior to activation of the wire and electronic

    intercept. Interception over Target Device #1 will terminate on April 19, 2014.

            10-G. A pending Title III wire and electronic application is pending in the

    Criminal Division for three (3) target devices related to this affidavit. The Affidavit

    encompasses the following cellular phones:

    1. A mobile telephone used by Miguel Gerardo RODRIGUEZ, aka “Chato.”

    2. A mobile telephone used by Alexander Cesar ALONSO-Mascorro, aka


    Affidavit-Page 9
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 10 of 71 PageID #:
                                    2072




        Guero.


  3. A mobile telephone used by Valerio CELEDON-Zapata.

          See paragraph 81.

                       IDENTIFICATION OF TARG T SUBJECTS

          11-A. As set forth more fully below, the investigation to date, including

  Confidential Source ( CS ) intelligence, toll record analysis, and undercover pu chases

  of evidence, have revealed certain facts regarding the Target Subjects and their

  participation in narcotics trafficking and money laundering, as follows:

          11-B. Alv ro ROMERO, whose address is 15206 Merritt Lane, Houston, Texas

  77060, is a leader within the drug trafficking organization ( DTO ) distributing large

  quantities of cocaine and marijuana in Hands County, and surrounding areas, as well as

  the state of Louisiana.

          11-C. Cynthia LOPEZ (hereinafter referred to as C. LOPEZ ), whose address

  is 16419 Pinon Vista Drive, Houston, Texas 77095, as discussed in prior affidavits, is a

  courier for the DTO.

          11-D. Renard Dewayne SMITH (hereinafter refened to as R. SMITH”),

  whose address is 15115 Harness Lane, Webster, Texas 77598, as discussed in prior

  affidavits, is a distributor of narcotics .for the DTO. On September 23, 1993, R. SMITH

  was arrested for Delivery of a Controlled Substance and on May 15, 1995, was sentenced

  to eight (8) years probation. On February 15, 1997, R. SMITH was arrested for

  Delivery of a Controlled Substance PG 1 <= 4g < 200g and on October 29, 1997, was


  Affidavit-Pa e 10
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 11 of 71 PageID #:
                                    2073




   sentenced to three (3) years confinement. On April 27, 2005, R. SMITH was arrested

   for Possession of Marijuana and on August 23, 2005, and was fined $200.00. On

   September 29, 2005, R. SMITH was arrested Delivery of a Controlled Substance >= 4g

  < 200g and for Unlawful Possession of a Firearm by a Felon. On December 20, 2005, R.

  SMITH was indicted federally on the afore entioned charges and on August 25, 2006,

  he was convicted to seven (7) years federal confinement and eight (8) years supervised

  release. R. SMITH is currently on federal probation until October 5, 2019.

           11-E. Luisa Ann GARCIA (hereinafter referred to as, L. GARCIA ), whose

  address is N Doffing Rd/W 3 A Mile, Mission, Texas 78574, as discussed in prior

  affidavits, is believed to be a drug and money courier for the DTO. See paragraphs 47-

  48.

           11-F. Jose Alfredo SALINAS, aka Fred (hereinafter referred to as,

   SALINAS ), whose address is believed to be 5101 Isidro Circle, Mission, Texas 78574,

  as discussed in prior affidavits, is believed to be a marijuana source of supply for the

  DTO. On August 22, 2008, SALINAS was arrested for Possession of Marijuana <= 50

  pounds < 5 pounds and on December 18, 2008, was sentenced to five (5) years

  probation.

          11-G. Arturo ELIZONDO is believed to reside in a gated community located in

  the 6800 block of Turtlewood Drive, Houston, Texas 77072. A current GPS Tracking

  Order on Target Device #1 shows ELIZONDO to be in the vicinity of this community

  during the night time hours when most families are asleep. Intercepted calls over the


  Affidavit-Page 11
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 12 of 71 PageID #:
                                    2074




   Target Device #1 indicates that ELIZONDO is a multi-kilogram cocaine source of

  supply, and continues to use the Target Device #1 to conduct his narcotics business.

  ELIZONDO also purchases marijuana from ROMERO.

           11-H. Andre GOINS, aka Fat Rat, who resides at 3648 Taylor Street, Lake

  Charles, Louisiana 70607, is a cocaine and marijuana customer to ROMERO.

  Intercepted calls over the ROMERO Target Telephone #1 indicate that GOINS travels

  from Lake Charles, Louisiana, to the Houston, Texas, area to purchase cocaine and

  marijuana from ROMERO. See paragraphs 13, and 71.

           11-I Cesar GARCIA, whose address is unknown, is a drug associate to

  ROMERO. Intercepted calls over the ROMERO Target Telephone #1 indicate that

  GARCIA is responsible for distributing narcotics for ROMERO.

           11-J. Jose CASTILLO, whose address is unknown, is a drug associate to

  ROME O. Intercepted calls over the ROMERO Target Telephone #1 indicate that

  CASTILLO orders cocaine and marijuana from ROMERO.

          11-K. Edward LNU, aka Eddie LNU, aka Eddie ROBINSON, whose address is

  believed to be 500 Airtex Drive, Apt 602, Houston, Texas 77090, is a drug associate to

  ELIZO DO and ROMERO. Intercepted calls over the Target Device #1 indicates that

  Edward LNU is a f cilitator in the drug business for ELIZONDO. Intercepted calls

  also in icates that Edward LNU has his own cocaine customers. See paragraphs 19-20,

  and 25-26).

          11-L. FNU LNU #1, aka “Kike,” is believed to reside in Mission, Texas, which


  Affidavit-Page 12
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 13 of 71 PageID #:
                                    2075




  is located on the Texas and Mexico Border. Intercepted calls over the ROMERO

  Target Telephone #1 indicate that Kike is a marijuana source of supply to

  ROMERO.
                                                  i

          11-M. FNU LNU #2, aka Lito,” whose address is unknown, is a marijuana

  customer to ROMERO, based on intercepted calls over the ROMERO Target

  Telephone #1.

          11-N. Johnathan NORWOOD, whose address is 1401 Kirkman Street, Lake

  Charles, Louisiana 70601, is a marijuana customer of ROMERO. See paragraphs 14,

  and 71.

         11-0. FNU LNU #3, aka Gino, whose address is unknown, is a drug associate

  to ELIZONDO. Based on a DEA GRO wire and electronic intercept over the Target

  Device #1, ELIZONDO and Gino, were intercepted discussing the price of cocaine.

  See paragraphs 21-22.

         11-P. FNU LNU #4, aka “Tito, whose address is unknown, is a cocaine

  customer of ELIZONDO. Based on a DEA GRO wire and electronic intercept over the

  Target De ice #1, ELIZONDO and Tito,” were intercepted discussing the arrival of

  cocaine to ELIZONDO for distribution to “Tito.” See paragraphs 23-24.

         11-Q. FNU LNU #5, aka Scrappy,” whose address is unknown, is believed to

  be a cocaine source of supply for ELIZONDO. Based on a DEA GRO wire and

  electronic intercept over the Target Device #1, ELIZONDO was intercepted ordering

  cocaine from “Scrappy.” See paragraphs 33-36.


 Affidavit-Page 13

                                                                     GAG "
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 14 of 71 PageID #:
                                    2076




         11-R. Juan LNU, ka Juanilio, whose address is unknown, is a cocaine

  customer of ELIZONDO. Based on a DEA GRO wire and electronic intercept over the

  Target Device #1, ELIZONDO and Juan LNU, aka Juanilio, were intercepted

  discussing ELIZONDO supplying Juan LNU with cocaine. See paragraphs 27-28.

         11-S. Rob LNU, whose address is unknown, is a cocaine customer of

  ELIZONDO. Based on a DEA GRO wire and electronic intercept over the Target

  Device #1, Rob LNU was intercepted ordering seven (7) ounces of cocaine from

  ELIZONDO. See paragraphs 29-30.

         11 -T. Lee LNU, whose address is unknown, is a cocaine customer of

  ELIZONDO. Based on a DEA GRO wire and electronic intercept over the Target

  Device #1, Lee LNU was intercepted ordering two (2) ounces of cocaine from

  ELIZONDO. See paragraphs 31-32, and 37-38.

         11-U. Dan LNU, aka Dan the man, whose address is unknown, is a cocaine

  customer of this DTO. Based on a DEA GRO wire and electronic intercept over the

  Target Device #1, ELIZONDO, and Edward LNU, discussed Dan LNU picking up

  three (3) ounces of cocaine from Edward LNU. See paragraphs 25-26.

                         BACKGROUND AND PROBABLE CAUSE

    FACTUAL BASIS FOR THE INTERCEPTION OF THE TARGET DEVICES

         12. As detailed in prior affidavits, since December 2013, the DEA GRO has

 been investigating the ROMERO DTO that is based in Harris and Galveston County,

 Texas. This investigation led to a wire and electronic interception which confirmed that


 Affidavit-Page 14
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 15 of 71 PageID #:
                                    2077




  this DTO is responsible for distributing kilogram quantities of cocaine, and pound

  quantities marijuana. The DTO operates out of Houston, Texas, in the Southern District

  of Texas, and distributes narcotics within Galveston and Harris counties in the State of

  Texas, as well as the trafficking of narcotics through the Eastern District of Texas, to

  Lake Charles, Louisiana, and other locations yet to be identified, While investigating the

  DTO, DBA agents have seized multi-pound quantities of cocaine and marijuana. DEA

  agents have developed confidential sources who have informed DEA agents that the

  DTO is responsible for . the importation and distribution of marijuana and cocaine

  throughout the Continental United States ( CONUS ). DEA agents have conducted

  undercover operations for purchases of marijuana. Agents know that the DTO continues

  to utilize cellular phones to further their criminal enterprise of trafficking narcotics.

          13. On February 25, 2014, intercepted calls over the ROMERO Target

  Telephone #1 indicated that Andre GOINS, aka Fat Rat,” would be traveling from

  Lake Charles, Louisiana, to purchase cocaine from ROMERO. Intercepted calls also

  indicated that ELIZONDO, who was using the Tar et Device #1, would be supplying

  the cocaine. At approximately 12:36 p.m., intercepted calls indicated that ROMERO

  had arrived at ELIZONDO s stash house where ELIZONDO S drug associate, Edward

  LNU, aka Eddie LNU, aka Eddie ROBINSON, would distribute the cocaine, as

  ELIZONDO was not at the location. A GPS Tracking Order on the ROMERO Target

  Telephone #1 indicated that he was in a neighborhood located in the 6800 block of

 Turtlewood, Houston, Texas. Surveillance agents could not enter the neighborhood at the


 Affidavit-Page 15
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 16 of 71 PageID #:
                                    2078




  time of the cocaine transaction because it was a gated community controlled by access

  card. Surveillance was then established at a location used by ROMERO to hide and

  distribute narcotics (stash house). At approximately 2:00 p.m., agents observed

  ROMERO arrive at the stash house. At approximately 2:15 p.m., agents observed

  GOINS, who was driving a green Chevrolet Monte Carlo, bearing a Louisiana license

  plate, arrive at the stash house and exit the vehicle. At appro imately 2:45 p.m., GOINS

  entered the Monte Carlo, here he was followed by surveillance agents. GOINS

  traveled eastbound on US Hwy. 90, where a Jefferson County Sheriffs Office ( JCSO )

  deputy conducted a traffic stop on him in Beaumont, Texas, which is located in the

  Easte    District of Texas. GOINS denied a consent search of the vehicle. A K-9 officer

  arrived at the scene, at which time the K-9 alerted positively to the vehicle.

  Approximately 18 ounces of cocaine was found inside a hidden, hydraulic compartment

  in the rear seat of the vehicle.

          14. On March 5, 2014, a JCSO deputy conducted a traffic stop on a grey

  Chevrolet Monte Carlo, bearing a Louisiana license plate, which was being driven by

 Johnathan NORWOOD, aka Snoop. The traffic stop was conducted in Beaumont,

 Texas, which is located in the Eastern District of Te as. The JCSO deputy smelled an

 odor of marijuana and asked NORWOOD for consent to se ch the vehicle.

 NORWOOD gave consent. The JCSO deputy located approximately $12,000, which

 was found in a hidden compartment in the rear backseat of the vehicle. NORWOOD

 was arrested on state charges of money laundering. Prior to the traffic stop, and with no


 Affidavit-Page 16
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 17 of 71 PageID #:
                                    2079




  knowledge of JCSO s traffic stop, DEA GRO, based on intercepted calls over the

  ROMERO Target Telephone #1, had established surveillance in the vicinity of

  ROMERO s stash location in an attempt to intercept NORWOOD. Intercepted calls

  indicated that NORWOOD was en route from Lake Charles, Louisiana, to purchase 50

  pounds of marijuana from ROMERO.

          15. On March 21, 2014, DEA GRO initiated the continued wire and electronic

  intercept over the ROMERO Tar et Telephone #1, and the Target Device #1.

  However, upon activation of the interception over ROMERO Target Telephone #1,

  ROMERO terminated use of that phone. Intercepted calls over the Tar et Device #1

  indicated that ROMERO was now using the Tar et Device #2 to conduct his narcotics

  business.


    PRECISE LOCATION INFORMATION DATA FOR THE TARGET DEVICE

         16. Your Affiant expects ELIZONDO, ROMERO, and others to continue to

  traffic drugs during the period of interception. Authorization for precise location

  information data of the Target Devices will assist investigators in identifying these

  unknown persons, discovering the locations where the drugs are stored, identifying

  shipments of drugs being smuggled into the area, fully identify other co-conspirators,

  surveilling these drug traffickers, and seizing cocaine, and marijuana, and/or other drugs.

  Without this authorization, it is unlikely that many of the participants in this conspiracy

  will be fully identified. Drug dealers go to great lengths to conceal their identity, even

 from their co-conspirators. If drugs are seized by law enforcement or anyone in the


 Affidavit-Page 17
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 18 of 71 PageID #:
                                    2080




  organization is arrested before they are fully identified, it is veiy likely that they will flee

  the area, possibly to Mexico, and make positive identification much more difficult if not

  impossible. Based on the foregoing, there is probable cause to believe that the precise

  location information data will lead to additional evidence of the aforementioned offenses,

  as well as assist in the identification of individuals who are engaged in the commission of

  these offenses and related crimes.

                     PERTINENT TELEPHONE CONVERSATIONS

          17. As set forth below, your Affiant has provided a synopsis of pertinent

  telephone conversations of ELIZONDO, and ROMERO, and pertinent electronic

  messages from ELIZONDO, who is using Target De ice #1, and ROMERO, who is

  using the Target Device #2. The conversations support your Affiant s assertion that

  there is probable cause to believe that the Target De ices are a vital organizational tool

  used in the furtherance of narcotics trafficking. Your Affiant further asserts that the

  Target Devices have been used, are being used, and will continue to be used by

  ELIZO DO, and ROMERO, and members of the organization, as command and

  control telecommunication devices to relay orders, to discuss pertinent drug-related

 information, and to schedule appointments in furtherance of the narcotics

 trafficking/money laundering organization. Your Affiant believes that further

 investigation of the individuals identified in the Houston, Texas, and surrounding areas,

 to include the interception of wire and electronic communications requested in this order,

 will reveal information and evidence that will not be gained by the investigations in cities


 Affidavit-Pa e 18
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 19 of 71 PageID #:
                                    2081




  yet to be determined. By investigating the individuals operating in the Houston, Te as,

  and surrounding areas, your Affiant believes it will be possible to identify storage

  locations and transportation facilities used by the organization, additional sources of the

  controlled substances, shipments of controlled substances and members or associates of

  the organization who operate in the Houston, Texas, and surrounding areas and other

  cities yet to be determined, with the ultimate goal of locating the international source of

  supply.

          18. Without the continued interception of wire and electronic communications

  over the Target Device #1, and the interception of wire and electronic communications

  over Tar et Devices #2, law enforcement agents will never be privy to all of the details

  needed to understand all aspects of this large scale, drug trafficking enterprise, nor will

 they be able to identify the ultimate Mexican source of supply to the DTO. The

  following paragraphs provide a synopsis of the calls intercepted over the Target Devices:

                                   TARGET DEVICE #1

         19. On March 23, 2014, at approximately 4:08 p.m., based on a DEA GRO

 wire and electronic intercept over the Tar et Device #1, ELIZONDO, who was using

 the Target Device #1, placed a call to Edward LNU, aka Eddie LNU, aka Eddie

 ROBINSON, who was using (713) 494-2813. The following is a partial transcript from

 this call:

 EDWARD: LOOK... LAST, LAST NIGHT I SOLD... REMEMBER THAT, THAT,

                 UH... I WAS WAITING FOR MONICA S NIGGA TO COME


 Affidavit-Page 19
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 20 of 71 PageID #:
                                    2082




                     THROUGH TO [BACKGROUND: (U/I) UF VOICES] BUY THAT

                     FUCKING, UH... THE CUTIE, SO [STAMMERS] HE...

                                    [VOICES OVERL P]
  ELIZONDO: RIGHT, RIGHT.

                                    [VOICES OVERLAP]
  EDWARD: CAME LAST NIGHT. HE GRABBED A CUTIE, DUDE.

  ELIZONDO: OH, OKAY.

  EDWARD: IT S JUST THAT LAST TIME I HAD TOLD HIM FOURTEEN (14) FOR

                     THE HALF (Fa), DUDE. [STAMMERS] UH... I LEFT IT AT SEVEN (7)
                 FOR HIM, DUDE... THE CUTIE.

  ELIZONDO: DAMN, NIGGA.

  EDWARD: WELL, I MEAN, [STAMMERS] WHAT HAD HAPPENED WAS I
                 HAD ALREADY TOLD HIM FOURTEEN (14) FOR THE HALF,

                 DUDE. AND [U/I]...

                                    [VOICES OVERLAP]
  ELIZONDO: [SIGHS] YEAH, THAT’S FOR THE HALF (Fa) THOUGH... THAT’S

                 FOR THE HALF (Fa) THOUGH.

         20. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned conversation, ELIZONDO

  and Edward LNU discussed Ed ard LNU sup lying an unknown male with cocaine.

 Edward LNU, who has been identified as a drug associate to ELIZONDO, also has his

  (Edward LNU) own cocaine customers. Edward LNU said, Last night I sold.. .the

 Affidavit-Page 20
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 21 of 71 PageID #:
                                    2083




  cutie, so [stammers] he.. .came last night. He grabbed a cutie, dude. Your Affiant

  believes Edward LNU used cutie, to refer to quarter kilogram of cocaine. Your

  Affiant knows that drug traffickers commonly use the coded word “cutie, to refer to a

  quarter kilogram of cocaine. ELIZONDO acknowledged. Ed ard LNU then said,

   If s just that last time I had told him fourteen (14) for the half (1/2), dude. [Stammers]

  Uh.. .1 left it at seven (7) for him, dude.. .the cutie.” Your Affiant believes Edward LNU

  used “fourteen (14) for the half,” to refer to $14,000.00 for a half kilogram of cocaine,

  which is the current price for that amount of cocaine. Your Affiant believes Edward

  LNU used “seven (7).. .the cutie,” to refer to $7,000.00 for a quarter kilogram of cocaine,

  which is what he (Edward LNU) supplied the unknown male. Edward LNU and

  ELIZONDO concluded this conversation by discussing the cost of a half kilogram of

  cocaine at $14,000.00.

          21. On March 23, 2014, at approximately 4:24 p.m., based on a DBA GRO

  wire and electronic intercept over the Tar et Device #1, ELIZONDO, who was using

  the Target De ice #1, received a call from FNU LNU #3, aka Gino.” The following is

  a partial transcript from this call:

 ELIZONDO:SOME NIGGA S GOT TO DO THAT. SOME NIGGA S WANT TO GO

                  OUT THERE, GET THAT LI... CHEAP NUMBER LIKE THAT. I

                  DON T... I MEAN LIKE I SAID, I HAVEN’T HEARD NO CHEAP

                  NUMBER LIKE THAT, NIGGA SINCE... FUCKING NINETY-EIGHT

                  (98), NIGGA THEY WERE SELLING BOOKS FOR THAT, FOR THAT
                  CHEAP... LESSER.

 Affidavit-Pa ge 21
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 22 of 71 PageID #:
                                    2084




                                   [VOICES OVERLAP]
  GINO: HUM...

                                   [VOICES OVERLAP]
  ELIZONDO:NIGGA WAS GETTING A BOOK... IN, IN NINETY-SEVEN (97),

                 NIGGA, FOR LIKE... MOTHER FUCKIN THIRTEEN (13), FIVE (5).

                                   [VOICES OVERLAP]
  GINO: YEAH, NIGGA. YEAH.

                                   [VOICES OVERLAP]
  ELIZONDO HIRTEEN (13), YOU KNOW WHAT I’M SAYIN’?

  GINO: YEAH. YEAH.

  ELIZONDO:MAYBE THE CREAM. YOU TALK... YOU TALKIN’ ABOUT THE

                 CREAM OR THE SOFT?

                     [BACKGROUND: UM VOICES THROUGHOUT CONVERSATION]
  GINO: I’M TALKING ABOUT THE SOFT.

  ELIZONDO:YEAH... DAMN, DOG... THAT SHIT SOUNDS... BUT THAT SHIT

                 SOUNDS...

                                   [VOICES OVERLAP]
  GINO: CHEAP. [U/l] [MUMBLES]
                                   [VOICES OVERLAP]
 ELIZONDO:THAT’S TOO CHEAP, BRO. THAT’S TOO CHEAP, MY NIGGA.

         22. Based on your Affiant’s training and experience with this investigation and

 discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned conversation, ELIZONDO


 Affidavit-Page 22
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 23 of 71 PageID #:
                                    2085




  and FNU LNU #3, aka Gino, discussed the price of cocaine. This call also indicated

  that ELIZONDO has been in the cocaine business since 1997. ELIZONDO said, ...I

  haven t heard no cheap number like that, nigga since.. .fucking ninety-eight (98), nigga

  they were selling books for that, for that cheap.. .lesser.. .Nigga was getting a book.. .in,

  in ninety-seven (97), nigga, for like.. .mother fuckin’ thirteen (13), five (5). Your

  Affiant believes that ELIZON O used books to refer to kilograms of cocaine. Your

  Affiant also believes that ELIZONDO used ninety-eight (98), and ninety-seven (97),

  respectively, to refer to the years 1998, and 1997. Your Affiant believes ELIZONDO

  used “thirteen (13), five (5), to refer to the price per kilogram of cocaine in 1997, or

  1998, which was $13,500.00. ELIZONDO said, “Maybe the cream. You talk.. .you

  talkin’ about the cream or the soft? Your Affiant believes Elizondo used “cream or the

  soft, to refer to the quality/type of the cocaine. “Gino answered, “.. .the soft.

  ELIZONDO and Gino then agree that the cocaine is “too cheap.

         23. On March 23, 2014, at approximately 6:21 p.m., based on a DEA GRO

  wire and electronic intercept over the Target Device #1, ROMERO laced a call to

 FNU LNU #4, aka Tito, who was using (281) 839-5017. The following is a partial

 transcript from this call:

 TITO: HELLO.

 ELIZONDO :[U/I]
 TITO: WHAT’S UP?

 ELIZONDO:YEAH, IT’S GONNA BE ON DECK HERE IN A MINUTE MAN.

 TITO: OH, IT IS?
 Affidavit-Page 23
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 24 of 71 PageID #:
                                    2086




  ELIZONDO :RIGHT NOW, IN A LITTLE BIT THE WORK IS GOING TO ARRIVE
                     MAN.

  TITO: LIKE AT EIGHT (8:00) OR WHAT MAN?
  ELIZONDO:NO MAN, A LOT EARLIER, MAN. RIGHT NOW LIKE IN ABOUT
           FORTY FIVE (45) MINUTES OR SOMETHING.

  TITO: ALRIGHT MAN.

  ELIZONDO: ALRIGHT, MAN.

         24. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ELIZONDO

  and FNU LNU #4, aka Tito, discussed the arrival of a shipment of cocaine.

  ELIZONDO said, Right now, in a little bit the work is going to arrive man. Your

  Affiant knows that drug traffickers commonly use work, to refer to narcotics. Your

  Affiant also believes that ELIZONDO was advising “Tito,” who has been identified as a

  cocaine customer to ELIZONDO, that a shipment of cocaine was going to arrive in

  forty-five (45) minutes. Your Affiant believes ELIZONDO advised “Tito,” of the

 shipment of cocaine so he (“Tito”) could make a purchase.

         25. On March 23, 2014, at approximately 7:17 p.m., ELIZONDO, who was

 using the Target Device #1, received a call from Edward LNU, ak Eddie LNU, ka

 Eddie ROBINSON, who was using (713) 494-2813. The following is a partial transcript

 from this call:

 ELIZONDO:[ASIDE: [U/I].] [BACKGROUND: UF: [U/I]...] WHAT’S GOING ON,
                 EDWARD?
  ffidavit-Page 24
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 25 of 71 PageID #:
                                    2087




  EDWARD: [U/I], OKAY. THAT S FINE. NO, I JUST CALLED, UH, UH-UH... UH,

                     DAN...


                                    [VOICES OVERLAP]
  ELIZONDO :DAN?

  EDWARD: UH, YEAH, DAN THE MAN. HE’S GONNA COME AND GRAB

                     THREE (3) REAL QUICK.
  ELIZONDO:OH, YEAH? IS SCRAPPY STILL THERE?
  EDWARD: YEAH, YEAH, HE’S STILL RIGHT HERE. [U/I]...

                                   [VOICES OVERLAP]
  ELIZONDO:OH, OKAY. HOW’S THE WORK LOOK?

  EDWARD: IT LOOKS GOOD, LOOKS GOOD, IT’S SHINY AND EVERYTHING.

         26. Based on your Affiant’s training and experience with this investigation, and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned call, ELIZONDO and

 Edward LNU discussed a three (3) ounce cocaine deal. Ed ard LNU said, Uh, yeah,

  dan the man. He’s gonna come and grab three (3) real quick. Your Affiant knows that

 Edward LNU is a facilitator of cocaine for ELIZONDO, and also has his (Edward

 LNU) own cocaine customers. Your Affiant believes Dan LNU, ka Dan the man, is

 going to pick up three (3) ounces of cocaine from Edward LNU. ELIZONDO asked,

  ...is Scrappy still there? Edward LNU confirmed. Scrappy has been identified as

 a cocaine source of supply for ELIZONDO. Your Affiant believes “Scrappy was the

 source of the three ounces of cocaine. ELIZONDO then asked, “Oh, okay. How’s the


 Affidavit-Page 25
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 26 of 71 PageID #:
                                    2088




  work look? Your Affiant believes ELIZONDO used work” to refer to cocaine, and

  inquired about the quality of the cocaine. Edward LNU said, It looks good, looks good,

  it s shiny and everything.” Your Affiant believes Edward LNU was describing the

  cocaine that he (Edward LNU) had in his possession.

          27. On March 24, 2014, at a proximately 11:19 a.m., ELIZONDO, who was

  using the Target De ice #1, received a call from Juan LNU, aka Juanillo,” who was

  using (832) 760-4406. The following is a partial transcript from this call:

  ELIZONDO:WHAT S UP JUANILLO?
  JUAN: WHAT’S UP TURO?
  ELIZONDO:WHAT’S GOING ON BRO’?

  JUAN: WHAT A E YOU DOING?
  ELIZONDOT’M AT THE GYM. WHAT’S HAPPENING BABY?

  JUAN: OH, HEY, UH... SO, I TALKED TO EDDIE YESTERDAY. HE SAYS

                 THAT YA WERE GOOD.
  ELIZONDO:SAYS WHAT?

 JUAN: I NEED SIX (6) FOR, FOR, FOR [U/I], MAN.
 ELIZONDO:FOR, OH FOR THE BLACK ONE?

 JUAN: YES, I NEED SIX (6).
 ELIZONDO:WHAT ABOUT IT?

 JUAN: WELL, SAVE ME SIX (6) FOR TODAY, NO?
 ELIZOND O: SIX (6)?
 JUAN: YEAH.

 ELIZONDO:OKAY, I GOT YOU.
 Affidavit-Page 26
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 27 of 71 PageID #:
                                    2089




  JUAN:              ALRIGHT?
  ELIZONDO:! GOT YOU BRO\

         28. Based on your Affiant s training and experience with this investigation, and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned call Juan LNU, aka

   Juanillo, ordered six ounces of cocaine from ELIZONDO. Juan LNU said, ...I

  talked to Eddie yesterday. He says that ya were good. Your Affiant believes that Juan

  LNU advised ELIZONDO that Eddie, who your Affiant believes is Edward LNU,

  advised him (Juan LNU) that he (ELIZONDO) had a supply of cocaine. Juan LNU

 then said, I need six (6) for, for, for [U/I], man.” ELIZONDO said, “For, oh the black

  one?” Your Affiant believes Juan LNU used six (6) to refer to six (6) ounces of cocaine

 for an unidentified black male. Juan LNU said, “Well, save me six (6) for today, no?”

 ELIZONDO eventually confirmed the cocaine order, “I got you bro .”

         29. On April 4, 2014, at approximately 3:45 p.m., ELIZONDO, who was

 using the Target Device #1, received a call from Rob LNU,” who was using (832) 483-

 0943. The following is a partial transcript from this call:

 ELIZONDO:ROB, BABY.

 ROB: WHAT S GOIN’ ON?

 ELIZONDO:WHAT’S UP, BOY?

 ROB: JUST HERE, CHILLIN’. LET ME HOLLA AT YOU.

 ELIZONDO:THAT’S NO GOOD, MAN.

 ROB: HUH?
 Affidavit-Page 27
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 28 of 71 PageID #:
                                    2090




  ELIZONDO:WHAT YOU GOT GOIN ON?
  ROB: SHIT, CHITLIN AT MY PARTNERS SPOT.

  ELIZONDO:ALREADY, ALREADY. [PAUSE] WHAT S THE DEAL, HOMIE?

                                          [PAUSE]
  ROB: SHIT, TRYING TO GET THAT [U/I].
  ELIZONDO:WHAT YOU WAS TRYING TO GET?

  ROB: SHIT, JUST A SEVEN (7).
  ELIZONDO:A SEVEN (7)? ALRIGHT, YOU TALKIN’ BOUT COMIN’ NOW OR
                     WHAT?
  ROB: YEAH. I’M RIGHT HERE...

                                   [VOICES OVERLAP]
  ELIZONDO: ALRIGHT.

  ROB: ...ON UH... BISSONETT AND UH... COOK.

  ELIZONDO:ALRIGHT, ALRIGHT. COME ON.

  ROB: ALRIGHT.

  ELIZONDO:ALRIGHT, LATER.

         30. Based on your Affiant’s training and experience ith this investigation, and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned call Rob LNU ordered seven

  (7) ounces of cocaine from ELIZONDO. Rob LNU said, Shit, trying to get that [U/I].

 Your Affiant believes Rob LNU used that to refer to cocaine. ELIZONDO asked

 Rob LNU the quantity of cocaine that Rob LNU wanted to purchase when he

 (ELIZONDO) said, What you trying to get? Rob LNU answered, Shit, just a seven

 Affidavit-Page 28
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 29 of 71 PageID #:
                                    2091




  (7), which your Affiant believes is seven (7) ounces of cocaine. ELIZONDO

  confirmed the order when he said, A seven (7)? Alright, you talkin bout co in’ now

  or what? Rob LNU advised that he was in the area of ELIZONDO’S residence or stash

  house location, when he (Rob LNU) said, I’m right here...on uh...Bissonnet and

  uh...Cook. Your Affiant knows that ELIZONDO’S residence, as well as location used

  to distribute cocaine, is in the area of Bissonnet Street, and Cook Road, Houston, Texas.

          31. On April 5, 2014, at approximately 4:27 p.m., ELIZONDO, who was

  using the Target Device #1, received a call from Lee LNU, who was using (832) 896-

  2908. The following is a partial transcript from this call:

  ELIZONDO: SHIT.

  LEE: WHAT’S P, BOY?

  ELIZONDO. WHAT’S GOING DOWN, BOY?

  LEE: SHIT, JUST COOLIN’. IS THERE AN ISSUE AT THE SPOT OR NOT
                 YET?

  ELIZONDO:MAN, I’M STILL WAITING ON SCRAP BITCH ASS, FOOL.

  LEE: OH OKAY. NO, I WAS JUST WONDERING ‘CAUSE MY HAD

                 WANTED A COUPLE OF ZIPS.

 ELIZONDO: FURIA [PH],

         32. Based on your Affiant’s training and experience with this investigation, and

 discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned call Lee LNU ordered two (2)

 ounces of cocaine from ELIZONDO. Lee LNU asked, .. .is there an issue at the spot or


 Affidavit-Page 29
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 30 of 71 PageID #:
                                    2092




  not yet? Your Affiant knows that ELIZONDO calls the spot” the location where he

  stores and distributes cocaine. Your Affiant also believes that Lee LNU used issue” to

  refer to cocaine, and asked if there was cocaine at the “spot.” ELIZONDO said, “...Pm

  still waiting on Scrap bitch ass, fool.” Your Affiant believes that ELIZONDO was

  waiting on “Scrappy,” who has been identified as a cocaine source of supply, to deliver

  cocaine to ELIZONDO. Lee LNU said, “.. .1 was just wondering cause my had wanted

  a couple of zips.” Your Affiant knows that drug traffickers commonly use “zips” to refer

  to ounces of a particular narcotic. Your Affiant believes Lee LNU ordered two ounces of

  cocaine from ELIZONDO.

          33. On April 9, 2014, at 12:05 p.m., ELIZONDO, who was using the Target

  Device #1, sent a text message to FNU LNU #5, aka Scrappy, who was using (832)

  727-2669. The following is a transcript of the electronic message:

  ELIZONDO: “Ok I jeed two splits.let mw onow whejbu finna come cuz ik at the gym.”

         34. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

 this case, your Affiant believes that in the aforementioned text message ELIZONDO

 placed an order for two (2) half kilograms of cocaine from FNU LNU #5, aka

   Scrappy.” Your Affiant believes that ELIZONDO used “split” to refer to one half

 (1/2) kilogram of cocaine. ELIZONDO ordered two (2) “splits” for a total of one (1)

 kilogram of cocaine from “Scrappy.”

         35. On April 9, 2014, at 1:07 p.m., ELIZONDO, who was using the Target


 Affidavit-Page 30
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 31 of 71 PageID #:
                                    2093




  Device #1, received a text message from FNU LNU #5, aka Scrappy, who was using

  (832) 727-2669. The following is a transcript of the electronic message:

  “Scrappy”: On d way.

          36. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message FNU LNU #5,

  aka “Scrappy, advised that he ( Scrappy ) was on his way to deliver the two (2)

  “splits of cocaine, as discussed in paragraphs 33-34.

         37. On April 15, 2014, at approximately 9:48 p.m., ELIZONDO, who was

  using the Target Device #1, placed a call to Edward LNU, who was using (713) 494-

  0566. The following is a partial transcript from this call:

  EDWARD: LEE IS... LEE IS COMING FOR... FOR A ZIP AND UH.. .AN EIGHT HE

                 NEEDS, DUDE, AND... AND THERE IS ONLY GOING TO BE LIKE

                 AN EIGHT BALL ON THE SIDE LEFT AND...AND THE HARD.

                     [BACKGROUND: (U/I) NOISE THROUGHOUT CALL]
  ELIZONDO:OH, OKAY. HOW MUCH HARD IS LEFT? THE HARD?
  EDWARD: LET ME WEIGH IT OUT [U/I]. [BACKGROUND: (U/I) NOISE]
                 [PAUSE] EIGHT AND A HALF MAN.
  ELIZONDO :HUH?
 EDWARD: EIGHT AND A HALF.

         38. Based on your Affiant’s training and experience with this investigation, and

  discussions your Affiant has had with other agents, investigators and analysts involved in

 Affidavit-Page 31
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 32 of 71 PageID #:
                                    2094




  this case, your Affiant believes that in the aforementioned call ELIZONDO and Edward

  LNU discussed supplying Lee LNU with cocaine. Edward LNU said, Lee is coming

  for...for a zip and uh...an eight (8) he need... Your Affiant believes Edward LNU

  used “zip to refer to one ounce, and an eight (8) to refer to an eight (8) ball of cocaine.

  Your Affiant knows that drug traffickers commonly use “zips” to refer to ounces of a

  particular narcotic. Your Affiant also knows that an “eight” is commonly used by drug

  traffickers to refer to .375 grams of a particular n rcotic. ELIZONDO and Edward

  LNU used “hard to refer to the type of cocaine they had. Your Affiant knows that drug

  traffickers commonly use “hard” to describe cocaine. Edward LNU then weighed the

  amount of cocaine he had left in his possession to give to Lee LNU.

         39. On April 15, 2014, at 10:20 p.m., ELIZONDO, who was using the Target

  Device #1, sent a text message to FNU LNU #5, aka Scrappy, who was using (832)

  727-2669. The following is a transcript of the electronic message:

  ELIZONDO: Ok when u wanna take care of you boy.”

         40. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message ELIZONDO

  asked FNU LNU #5, aka “Scrappy,” when he (“Scrappy”) was going to provide him

  (ELIZONDO) with cocaine. A phone call between ELIZONDO, and “Scrappy,” was

  intercepted at 11:02 p.m., in which ELIZONDO asked “what time,” and if “Scrappy,”

 can do one or two,” which your Affiant believes is one (1) or two (2) ilos of cocaine.


 Affidavit-Page 32
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 33 of 71 PageID #:
                                    2095




  Your Affiant believes the text message is related to the phone call.

                                     TARGET DEVICE #2

          41. OnMarch24, 2014, at approximately 11:10 p.m., based on aDEA GRO

  wire and electronic intercept over the Target Device #1, ELIZONDO, placed a call to

  Alvaro ROMERO, who was using the T r et Device #2. ROMERO was identified as

  using the Target Device #2 based on voice exemplars analyzed by Spanish speaking

  monitors experienced in this case. Furthermore, ROMERO uses the same code words

  that he used when he was intercepted using ROMERO Target Telephone #1. The

  following is a partial transcript from this call:

  ROMERO: [ASIDE: HOLD ON.] YEAH, WHAT S UP, BRO?
  ELIZONDO:HEY, WHAT DID YOU ALL WANT TO GET, DUDE?

  ROMERO: HUH?
  ELIZONDO:WHAT YOU WAS TRYIN’ TO DO THOUGH?

  ROMERO: UH... [ASIDE: WHAT YOU TRYIN’ TO GET (U/I)? (STAMMERS) A
                 NINA?] [BACKGROUND: SLAMMING SOUNDS THROUGHOUT

                 CONVERSATION] [ASIDE: YEAH, YEAH. NINA AND...] A NINA,

                 BRO AND, UH... SHIT, I MIGHT HAVE TO GET A WHOLE...

                 MAYBE LIKE THREE-QUARTERS (3/4) OF THAT, BRO. OKAY?
                                      [VOICES OVERLAP]
 ELIZONDO:OH... OKAY. [U/I]

 ROMERO: LET ME MAKE SURE, BRO, AND I’LL CALL YOU... CALL ME

                 WHEN YOU GET OUT THE GYM. ALRIGHT?

                                     [VOICES OVERLAP]
 Affidavit-Page 33
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 34 of 71 PageID #:
                                    2096




  ELIZONDO:OKAY. OKAY. I GOT YOU, BRO.

  ROMERO: ALRIGHT.

          42. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO

  ordered cocaine from ELIZONDO. ELIZONDO asked, .. .What did you all want to

  get, dude?... What you was try in’ to do though? Your Affiant believes ELIZONDO

  asked ROMERO how much cocaine he (ROMERO) wanted to order. ROMERO

  answered, Yeah, yeah. Nina and.. .a nina, bro and, uh.. .shit, I might have to get the

  whole.. .maybe like three-quarters (3/4) of that, bro. Okay? Your Affiant believes,

  based on his experience with this investigation and this DTO’s use of code words and

  language, that ROMERO ordered nine (9) ounces, to one (1) kilogram of cocaine. Your

  Affiant believes ROMERO used nina to refer to nine ounces of cocaine. Your Affiant

  believes ROMERO used “whole to refer to one kilogram of cocaine. Your Affiant also

  believes ROMERO used three-quarters (3/4) to refer to three-quarters (3/4) of a

  kilogram of cocaine. ELIZONDO confirmed the cocaine order.

         43. On March 25, 2014, at approximately 1:22 p.m., based on a DBA GRO

  wire and electronic intercept over the Target Device #1, ELIZONDO, received a call

  from ROMERO, who was using the Tar et De ice #2. The following is a partial

 transcript from this call:

 ELIZONDO:WHAT’S UP, HOME BOY?
 ROMERO: WHAT’S UP, BRO?
 Affidavit-Page 34
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 35 of 71 PageID #:
                                    2097




  ELIZONDO:SHIT... CHILLIN . FOOL, I WAS JUST CALLIN’ CAUSE, UH...

                     THAT NIGGA EDDIE, HE HAD... HE NEEDED SOMEBODY... THEY

                     WANTED SOME... SOME TICKETS. HE JUST WANTED TO [U/I],

                     UH... SEE IF YOU HAD SOME ON DECK OVER THERE.

  ROMERO: OF WHAT? OF... YEAH, I GOT PLENTY OF IT, BRO. I THINK I

                     MAY... I KNOW... [MUMBLES] [U/I] ONE HUNDRED (100) [U/I].

                     PROBABLY, UH... [U/I]

                                    [VOICES OVERLAP]
  ELIZONDO :HE WANTED LIKE SEVENTY (70), LIKE SEVENTY (70).
  ROMERO: SEVENTY (70)?
  ELIZONDO: YEAH.

  ROMERO: I GOT THEM, BRO. I GOT THEM.

  ELIZONDO:OKAY. THEY’RE PRETTY GOOD, RIGHT?

  ROMERO: WELL LOOK, SOME ARE LIKE PILLOWY, BRO, AND SOME ARE A
                 LITTLE BIT TIGHTER THAN OTHERS BUT ALL THE MATERIAL IS,
                 IS GOOD [U/I]. THE WORK [STAMMERS] IS PRETTY, BRO.
                 THAT’S THE PROBLEM THAT I GOT BECAUSE ALL OF IT DON’T

                 LOOK THE SAME. YEAH BECAUSE... BUT THE PRESSED TYPE. I

                 GOT SOME THAT LOOK LIKE PILLOWS... LONG PILLOWS. AND

                 THEN I GOT...

                                    [VOICES OVERLAP]
 ELIZONDO: YEAH.

 ROMERO: I COULD GET, I COULD GET SOME FROM MY OTHER LINE TOO.

                 SO [U/I]...
 Affidavit-Page 35
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 36 of 71 PageID #:
                                    2098




  ELIZONDO:WELL, I MEAN I JUST WANT TEE, TEE...

                                    [VOICES OVERLAP]
  ROMERO: IT S A LITTLE BIT MOR EXPENSIVE.

  ELIZONDO: THE ONES.. .NAH, THE ONES THAT WE
                     BEEN WORKING WITH. UH.. .BUT...

                                    [VOICES OVERLAP]
  ROMERO: OKAY.

         44. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation ROMERO and

  ELIZONDO discussed ROMERO sup lying ELIZONDO with marijuana.

  ELIZONDO said, Fool, I was just callin’ cause, uh.. .that nigga Eddie, he had.. .he

  needed somebody.. .they wanted some.. .some tickets. He just wanted to [U/I], uh.. .see

  if you had some on deck over there. Your Affiant believes ELIZONDO used tickets

 to refer to marijuana, and to see if ROMERO had some. Your Affiant also believes

 “Eddie is “Edward LNU, and that the marijuana is for “Eddie. ROMERO

 answered, “Of what? Of.. .yeah, I got plenty of it, bro.. .one hundred (100)... Your

 Affiant believes ROMERO used one hundred (100) to refer to the number of pounds of

 marijuana he had in his possession that he could supply ELIZONDO. ELIZONDO then

 said, He wanted like seventy (7)... , which your Affiant believes is the number of

 pounds of marijuana that “Eddie wanted to purchase. ROMERO confirmed that he had

 seventy (70) pounds of marijuana, when he said, “I got them, bro. I got them.


 Affidavit-Page 36
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 37 of 71 PageID #:
                                    2099




  ELIZONDO then asked about the quality of the marijuana. ROMERO answered,

     . .some are like pillowy.. .some are a little bit tighter than others but all the material is,

  is good.. .the work is pretty.. .all of it don t look the same.. .But the pressed type. I got

  some that look like pillows.. .long pillows... Your Affiant knows that drug traffickers

  co monly describe the quality of marijuana as tight, “pretty,           pressed, and/or “look

  like pillows.” Your Affiant also knows that drug traffickers commonly use “work to

  refer to narcotics. ROMERO said, “.. .1 could get some from my other line too.” Your

  Affiant knows that drug traffickers commonly use line” to refer to their narcotic source

  of supply. Your Affiant believes ROMERO advised ELIZONDO that he (ROMERO)

  could get more, or a different type, marijuana from an alte ate source of supply.

  ROMERO further said, “It’s a little bit more expensive. Your Affiant believes

  ROMERO’s other “line of marijuana was more expensive than what he (ROMERO)

  currently had in his possession. ELIZONDO answered, “.. .Nah, the ones that we been

  working with... Your Affiant believes ELIZONDO advised that he just wanted the

  marijuana that he usually gets from ROMERO.

          45. On April 4, 2014, at approximately 1:03 p.m., based on a DBA GRO wire

  and electronic intercept over the Target De ice #1, ELIZONDO, received a call from

  ROMERO, who was using the Target De ice #2. The following is a partial transcript

  from this call:

  ROMERO: [U/I] “HEY, BRO, YOUR BOY WANTED TO... YOU KNOW... GIVE

                  ME HIS NUMBER, BRO, SO... BUT NAH, NOTHING LIKE THAT,


  Affidavit-Page 37
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 38 of 71 PageID #:
                                    2100




                     BRO. HE KNOWS YOU GOTTA EAT, WE ALL GOTTA EAT.

  ELIZONDO:HELL YEAH, HELL YEAH, HOMIE.

  ROMERO: YEAH. OKAY, BRO. WELL, IT S THERE, BRO. THAT’S WHY I

                     WAS CALLING YOU, IF YOU NEEDED THOSE THIRTY (30), I
                     HAVE THEM HERE. [U/I] I’M GOING TO CALL THE GUY THE
                     [U/I]... HE SAID BY TWELVE (12:00). I KNOW HE’S TRYING TO

                     WORK ON SOMETHING STILL AND HE WAS GOING TO GET THE
                 REST OUT.

  ELIZONDO:OH, OKAY. NO, THAT’S FINE, HOMIE. THAT’S FINE, DUDE.

  ROMERO: ALRIGHT. OKAY, BROTHER.

         46. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation ROMERO and

  ELIZONDO discussed the marijuana business. ROMERO said, .. .your boy wanted

  to.. .you know.. .give me his number.. .He knows you gotta eat, we all gotta eat. Your


  Affiant believes ROMERO advised that one of ELIZONDO’s drug associates gave

  ROMERO his (ELIZONDO drug associate) phone number. Your Affiant knows that

  drug traffickers commonly use eat to refer to working in the drug business to make

 money so they can eat. ROMERO then said, .. .That’s why I was calling you, if you

 needed those thirty (3), I have them here. Your Affiant believes ROMERO used thirty

 (30) to refer to thirty (30) pounds of marijuana that he had in his possession, and that was

 available for ELIZONDO. ROMERO said, .. .I’m going to call the guy the [U/I].. .1


 Affidavit-Page 38
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 39 of 71 PageID #:
                                    2101




  know he s hying to work on something still and he was going to get the rest out. Your

  Affiant believes that ROMERO advised that ELIZONDO’S drug associate was working

  on a marijuana deal. Your Affiant also believes that ROMERO was asking if he

  (ROMERO) could give the thirty (30) pounds of marijuana to ELIZONDO’S drug

  associate. ELIZONDO answered, Oh, okay. No, that’s fine, homie. That’s fine,

  dude. Your Affiant believes ELIZONDO told ROMERO that he (ROMERO) could

  give the thirty (30) pounds of marijuana to ELIZONDO’s drug associate.

         PEN REGISTER AND TOLL ANALYSIS OF THE TARGET DEVICE #2

         47-A. As part of this investigation, based on phone toll records, your Affiant has

  conducted telephone toll analysis of the Ta get Device #2. While at the early stages of

  identification, this analysis included the telephone numbers dialed from the Target

  Device #2 and the telephone numbers that have dialed the Target Device #2 to also

  include incoming and outgoing te t messages.

         47-B. To date, records from AT&T reveal that between the dates of April 1

  through April 14, 2014, there were 650 phone calls, and 186 text messages occun ng to

  and from the Target Device #2. Based upon the records obtained from AT&T, it has

  been determined that the Tar et Device #2 contacted, or was contacted, by the followin

 numbers:

         47-C. (409) 996-9334: According to the records of Sprint, this number is

  subscribed to by Renard Smith, 7025 Church Lane, Hitchcock, Texas 77563. This

 number is believed to be used by Renard SMITH. Based on intercepted call over the


 Affidavit-Page 39
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 40 of 71 PageID #:
                                    2102




  ROMERO Target Telephone #1, SMITH has been identified as a marijuana distributor

  for ROMERO. To date, telephone toll records and pen register records reveal that the

  Tar et Device #2 has contacted or has been contacted by this number 27 times between

  the dates of April through April 13, 2014. Of those 27 communications, 10 of those

  communications were electronic communication messages. The last known phone call

  between this number and the Target Device #2 occurred on April 13, 2014. The last

  known electronic communication message between this number and the Target De ice

  #2 occurred on April 13, 2014.

         On March 2, 2014, at approximately 11:05 a.m., based on a DEA GRO wire and

  electronic intercept over the ROMERO Target Telephone #1, ROMERO placed a call

  to Renard SMITH, who was using (409) 996-9334. The following is a partial transcript

  from this call:

  SMITH: HEY.

  ROMERO: WHAT S UP, G-TOWN?

  SMITH: HEY, WHAT’S GOING ON, BRO’?

  ROMERO: OH, ADAM JUST TEXT ME SAYING THAT YOU NEED SOME
           MATERIAL. [CHUCKLES].
  SMITH: SHE SAID I NEED SOME MATERIAL?
  ROMERO: YEAH, G NEEDS SOME MATERIAL.

  SMITH: OH, YOU TALKING ABOUT MY LITTLE BROTHER. ME AND MY
           LITTLE BROTHER AIN’T BEEN FUCKING AROUND.

  ROMERO: OH, YOU AND YOUR BROTHER AIN’T BEEN WORKING?



 Affidavit-Page 40
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 41 of 71 PageID #:
                                    2103




  SMITH: YEAH. NAH, THIS IS BY MY SELF. I AIN T FUCKING WITH MY
           BROTHER CAUSE HE’S BEEN ON SOME BULLSHIT SO I AIN’T
           BEEN FUCKING WITH HIM.

  ROMERO: OH, OKAY, OKAY, OKAY, OKAY.

  SMITH: YEAH. SO THEY, THEY, THEY DEFINITELY SAYING MY
                  BROTHER ‘CAUSE MY BROTHER...

                                     [VOICES OVERLAP]
  ROMERO: OH.

  SMITH: ...MY BROTHER TEXT ME ASKING WHAT’S ADAM’S NUMBER.

  ROMERO: OH, OKAY, OKAY.

  SMITH: SO I JUST CHUNCKED HIM OUT A NUMBER. YOU KNOW WHAT
                  I’M SAYING? SO...

  ROMERO: YEAH.

  SMITH: ... THAT WAS DEFINITELY... I SENT HIM ADAM’S NUMBER
                  YESTERDAY.

  ROMERO: YEAH, YEAH. OKAY. YEAH, HE WAS CALLING...

                                     [VOICES OVERLAP]
  SMITH: OKAY.

  ROMERO: ...HE’S BEEN CALLING ME FOR THE PAST TWO (2) DAYS. BUT
            I’M ALREADY COMING IN. UH... WE SHOULD BE HAVING SOME
                  MATERIAL TOMORROW. ALL RIGHT?

                                     [VOICES OVERLAP]
  SMITH: ALL RIGHT. UH... I’LL, I’LL GET WITH YOU.

  ROMERO: ALL RIGHT, G-TOWN.

  SMITH: ALL RIGHT.

  ROMERO: YEAH.

          Based on your Affiant’s training and experience with this investigation and
  Affidavit-Page 41
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 42 of 71 PageID #:
                                    2104




  discussions your Affiant has ad with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned conversation, ROMERO and

  Renard SMITH discussed ROMERO supplying SMITH with marijuana. ROMERO

  said, Oh, Adam just text me saying that you need some material. Your Affiant believes

  ROMERO used material to refer to marijuana. Your Affiant knows that drug

  traffickers commonly use the coded word “material” to refer to marijuana. SMITH

  ans ered, She said I need some material?” ROMERO said, “Yeah, “G needs some

  material.” SMITH said, “Oh, you talking about my little brother. Me and my little

  brother ain t been fucking around. Your Affiant believes SMITH advised that he

  (SMITH) and his (SMITH) little brother do not work in the drug business together.

  ROMERO then asked, “Oh, you and your brother ain’t been working? Your Affiant

  knows that drug traffickers commonly use “working to refer to conducting narcotics

  business. SMITH then confirmed that he does not work with his brother, but rather by

  myself. ROMERO said, “.. .he’s been calling me for the past two (2) days. But I’m

  already coming in. Uh.. .we should be having some material tomorrow. All right?

  Your Affiant believes that SMITH’S brother has been calling him (ROMERO) for the

  “past two (2) days to purchase marijuana. ROMERO advised that he would get

  marijuana the following day. SMITH answered, “All right. Uh.. .I’ll get with you,

  which your Affiant believes was to purchase marijuana from ROMERO.

          On March 15, 2014, at 9:46 a.m., ROMERO, who was using the ROMERO

  Target Telephone #1, received a text message from SMITH, who was using (409) 996-


  Aflldavit-Page 42
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 43 of 71 PageID #:
                                    2105




  9334. The following is a transcript of the electronic message:

  SMITH: Nuth new bro

         Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message, SMITH was

  inquiring to see if ROMERO had marijuana, when he (SMITH) used new. Your

  Affiant believes SMITH wanted to purchase marijuana if ROMERO had some.

                     OTHER FACTORS ESTABLISHING PROBABLE CAUSE

         48. Based on the interception of wire and electronic communications over the

  ROMERO Target Telephone #1, and phone analysis of the Tar et Device #2, your

  Affiant believes ROMERO is using text messages, via the Target Device #2, to conduct

  his narcotics business. A pen register confirms that ROMERO has used the T rget

  Device #2, 186 times, between April 1 to April 14, 2014, to send text messages. The

  following intercepted text message




         s intercepted over the ROMERO Target Telephone #1, confirm that ROMERO

 utilized text messages to conduct narcotics business:

         49. On February 15, 2014, at 8:33 a.m., ROMERO, who was using the

 ROMERO Target Telephone #1, received a text message from Renard SMITH, who

 was using (409) 996-9334. The following is a transcript of the electronic message:

  SMITH: U didn’t put da cutie pie an da 2 zips in da package.

 Affidavit-Page 43
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 44 of 71 PageID #:
                                    2106




           50. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and a alysts involved in

  this case, your Affiant believes that in the aforementioned text message, SMITH used

    cutie pie to refer to quarter ound of marijuana. SMITH also used zips to refer to

  two (2) ounces of cocaine. Your Affiant knows that drag traffickers commonly use

  “cutie pie, and “zips” to refer to the quantity of a particular narcotic, in this case,

  marijuana and cocaine, respectively. Your Affiant believes SMITH advised ROMERO

  that he (ROMERO) did not include the quarter pound of marijuana, and two ounces of

  cocaine in an unknown package that he (SMITH) received from ROMERO.

          51. On March 5, 2014, at 9:52 a.m., ROMERO, who was using the ROMERO

  Target Telephone #1, sent a text message to Luisa GARCIA, who was using (956) 280-

  4897. The following is a transcript of the electronic message:

  SMITH: “2 only rite now snop is coming today fifyy”

          52. Based on your Affiant’s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message, ROMERO

  advised GARCIA that NORWOOD was going to purchase fifty (50) pounds of

  marijuana. See paragraphs 14, 38-39.

          53. On March 15, 2014, at 9:46 a.m., ROMERO, who was using the

  ROMERO Target Telephone #1, received a text message from SMITH, who was using

  (409) 996-9334. The following is a transcript of the electronic message:

  Affidavit-Page 44
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 45 of 71 PageID #:
                                    2107




  SMITH:              Nuthn new bro

          54. Based on your Affiant s training and experience with this investigation and

  discussions your Affiant has had with other agents, investigators and analysts involved in

  this case, your Affiant believes that in the aforementioned text message, SMITH was

  inquiring to see if ROMERO had marijuana, when he (SMITH) used new. Your

  Affiant believes SMITH wanted to purchase marijuana if ROMERO had some.

                                NEED FOR INTERCEPTION

          55. The requested authorization for the continued wire and electronic intercept

  over Target Device #1 and the wire and electronic intercept over Target Device #2 is

  necessary because normal investigative procedures have been employed, but have failed

  in achieving the goals of the investigation. This narcotics organization is a large scale

  drug trafficking and money laundering organization, based in Houston, Texas, and

  suiTounding areas. The organization has numerous drug cells operating in cities

  throughout the United States, many of which have yet to be determined. It is this

  investigation s goal to identify the distribution routes for this DTO, as well as other

  distribution points throughout the United States, and to identify the ultimate source of

  supply located in the Republic of Mexico. Your Affiant also believes that further

  investigation of the organization will assist law enforcement in discovering additional

  members of the organization, not only in the Houston, Texas, and surrounding areas, but

  in other areas throughout the United States, as well as the Republic of Mexico.

          56. As stated above, the immediate goal of this investigation is to dismantle the

  Affidavit-Page 45
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 46 of 71 PageID #:
                                    2108




  Houston, Texas, and surrounding areas, cell of the organization, and to identify the

  ultimate source of supply. Information obtained from the seizures, as discussed in

  paragraphs 13-14, have not yet permitted investigating agents to identify all the co¬

  conspirators involved in this organization, the locations where the drags are stored, the

  drug proceeds, and records of illicit activities can be found, nor the exact manner and

  means by which drugs are imported, transported, concealed or delivered or money

  transported or stored. The full scope of the drug trafficking and money laundering

  activities of this large scale narcotics trafficking organization have not yet been revealed

  nor has court room quality evidence been found sufficient to charge the Target Subjects.

  It is your Affiant s belief that ELIZONDO, ROMERO, and other high ranking members

  of this DTO, are responsible for distributing shipments of cocaine, and marijuana

  transported from the Southwest Border into Houston, Texas, and surrounding areas. To

  successfully identify and ultimately dismantle the entire organization, and to identify the

  source of supply, it is essential to intercept the wire and electronic communications of the

 Target Devices.

         57. Your Affiant believes that the interception of conversations to and from the

 Target Devices are necessary to meet the goals of this investigation. Based upon your

 Affiant s training, experience, knowledge of this case, and conversations with other

 agents and investigators, your Affiant believes the information gleaned through court

 authorized intercepted conversations will demonstrate that the Target Devices have been

 used, are being used, and will likely to continue to be used to orchestrate the smuggling,


 Affidavit-Page 46
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 47 of 71 PageID #:
                                    2109




  transportation, a d distribution of narcotics to various locations in the United States.

  Your Affiant believes that the interception of conversations will ultimately lead to the

  source of supply located in the Republic of Mexico. Your Affiant believes when these

  smuggling, transportation, and distribution ventures are successful, the Target Devices

  will be utilized to arrange for the proceeds derived from the sale of the drugs, to be

  collected, concealed, and transported from the United States to the Republic of Mexico.

         58. Your Affiant submits that the interception of wire and electronic

  communications to and from the Target Devices would permit agents to ascertain the

  more finite details concerning the illicit activities of this DTO. Based upon your

  Affiant s training and experience, your Affiant expects that the interception of wire nd

  electronic communication to and from the Target Devices will reveal the methods and

  routes used by the ELIZONDO, and OMERO, when distributing drugs throughout the

  Houston, Texas and sunounding areas, as well as other cities in the United States. The

  interception of the conversations over the Target De ices will provide a more complete

  picture of the inner-workings of the DTO s distribution and trafficking efforts and

  facilitate the gathering of evidence sufficient to prove, beyond a reasonable doubt, the

  illegal nature of ELIZONDO and ROMERO s activities. Furthermore, the interception

  of conversations over the Target Devices will provide a more complete picture of the

  source of supply, believed to be located in the Republic of Mexico. Based upon your

 Affiant’s training and experience, your Affiant expects that the interception of wire and

  electronic communications over the Target Devices will also enable agents to further


 Affidavit-Pa e 47
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 48 of 71 PageID #:
                                    2110




  identify the individuals w o actually transport, store, and distribute the drugs and the

  cash roceeds, and also to locate the drugs, currency, and storage locations.

          59. Without authorization to intercept the wire the electronic communications

  to and from the Target Devices, your Affiant believes it is highly improbable that agents

  would be able to make seizures, identify and arrest key members of this drug trafficking

  and money laundering enterprise, nor determine the respective roles and relationships of

  individuals in this enterprise. Also, it would be improbable that agents could identify all

  the individuals who oversee this operation and those who carry out the day to day

  activities for this DTO, and other coconspirators, to import, receive, conceal, buy, sell or

  otherwise deal in drugs and facilitate the laundering of drug proceeds. Without the

  requested authorization, it would also be improbable that agents would be able to identify

  all the methods employed by this enterprise to import, transport, and distribute its

  narcotics proceeds.

      UNAVAILABILITY OF ALTERNATIVE INVESTIGATIVE TECHNIQUES

         60. Numerous investigative techniques usually employed in an investigation of

  this nature have been tried and have failed, reasonably appear unlikely to succeed if they

  are tried, or re too dangerous to employ. These techniques re described below.

                                    Physical Surveillance

         61. During January through April 2014, DBA Galveston Resident Office

  Special Agents and Task Force Officers have conducted surveillance on members of this

 DTO, to include ELIZONDO, and/or ROMERO. On January 8, 2014, surveillance was


 Affidavit-Page 48
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 49 of 71 PageID #:
                                    2111




  initiated on ROMERO, based on a three (3) pound controlled marijuana buy (see

  paragraph 66) between ROMERO and CS #1. After the narcotic transaction, agents

  attem ted to follow ROMERO, to identify other co-conspirators and/or locations utilized

  by the DTO. ROMERO was observed continuously changing speeds and changing

  lanes of travel while looking in his mir ors for vehicles that may be following. Agents

  lost sight of ROMERO after he made an erratic tu , in What was believed to be a heat

  run. A heat run” is a method used by drug traffickers to drive erratically and

  unpredictably in an attempt to observe or identify any law enforcement officers.

          62. On Janua y 23, 2014, agents conducted surveillance on ROMERO prior to

  and after a controlled buy of marijuana (see paragraph 66) between ROMERO and CS

  #1. During surveillance, agents observed a Hispanic male arrive at ROMERO s stash

 house, located at 558 Dale Street, Houston, Texas 77060. Agents observed the Hispanic

 male exit his vehicle and remain in the driveway of the stash house and did not appear to

 be using the phone. Agents observed the Hispanic male continue standing in the

 driveway, nervously looking up and down Dale Street, appearing to conduct counter

 surveillance. CS #1 later stated he/she was advised by ROMERO that the Hispanic male

 was one of his workers.

         63. On February 25, 2014, surveillance was conducted on ELIZONDO, in

 connection with his supplying cocaine to ROMERO. Surveillance was difficult because

 ELIZONDO is believed to live in a gated community where entry and exit is with an

 access card. Furthermore, when the cocaine deal was taking place, intercepted calls


 Affidavit-Pa e 49
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 50 of 71 PageID #:
                                    2112




  indicated t at ELIZONDO was not at the location when the cocaine was being

  distributed.

          64. On March 3, 2014, surveillance was est blished at a Houston, Texas,

  location kno n to be used by ROMERO to conduct narcotics business. As has been

  ROMERO s pattern, he would drive in a manner consisting of trying to elude and/or

  detect law enforcement. ROMERO would drive at slow speeds in which he appeared to

  be looking at vehicles. He was also observed driving around the block, in what is

  commonly referred to as squaring the block, in an effort to observe law enforcement.

         65. On March 27, 2014, based on intercepted calls over the Target Device #1,

  surveillance was ¦ established at a Houston, Texas, location believed to be used by

  ELIZONDO to store and distr bute cocaine. ELIZONDO provided an address, 9226

  Wilcrest, Houston, Texas, to a security camera company as a location where he

  (ELIZONDO) wanted surveillance cameras installed. Surveillance agents observed

  ELIZONDO speaking with an unknown male that drove a pickup truck that had a

  security company name on the truck’s door. Your Affiant believes ELIZONDO was

  having surveillance cameras installed in an effort to thwart law enforcement detection

  and/or to prevent being robbed, or this location burglarized. Your affiant believes this

  residence is not occupied, but only used to store and distribute cocaine. In addition to the

  difficulty of being observed by surveillance cameras, this location is very difficult to

  surveill due to the physical location. The location is a very small condominium complex,

 with entrance by a garage and a front door. The front door entrance has a single lane


 Affidavit-Page SO
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 51 of 71 PageID #:
                                    2113




  road with no sidewalks or parking lots in which to view anyone approaching this door.

  The garage entrance has no areas to covertly park to view who enters that area.

          66. On April 1, 2014, based on intercepted calls, surveillance was established at

  9226 Wilcrest, Houston, Texas, a location believed to be used by ELIZONDO to store

  and distribute cocaine. As discussed in the previous paragraph, surveillance is very

  difficult due to the physical location, as well as the possibility of detection by

  surveillance cameras. Surveillance was established because FNU LNU #5, aka

   Scrappy was to deliver cocaine. Due to the incoming and outgoing traffic, and the

  physical location of the residence, “Scrappy was never able to be seen deliverin the

  cocaine. Again on April 9, 2014, surveillance was established at this same location,

  based on an intercepted text message over the Tar et Device #1, which indicated that

   Scrappy,” was enroute to deliver cocaine. Surveillance observed a Hispanic male, who

  was driving a gray BMW, enter the parking lot, and then drive out of sight. An

  intercepted text message indicated that “Scrappy,” was at the location. The Hispanic

  male, believed to be Scrappy,” was later seen walking away from the 9226 Wilcrest

  garage area. Mobile surveillance was conducted on “Scrappy.” “Scrappy was

  observed driving in a manner consistent with hying to detect law enforcement. On

  multiple instances, he would turn on his right turn indicator, and then turn left, and vice

  versa. Agents eventually lost sight of “Scrappy,” in a condominium complex located in

  Houston, Texas.


         67. Based on your Affiant s training, and experience, and knowledge your


 Affidavit-Page 51
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 52 of 71 PageID #:
                                    2114




  Affiant has of this investigation, your Affiant believes that attempts to conduct regular

  and/or frequent physical surveillance on ELIZONDO, ROMERO, and their co¬

  conspirators is likely to result in possible detection of law enforcement through their own

  counter-surveillance efforts and would adversely affect the investigation. Physical

  surveillance, if not used in conjunction with other investigative techniques, including the

  interception of wire and electronic communications over targeted telephones, is of limited

  value. Even if highly successful, physical surveillance does not always succeed in

  gathering evidence of the criminal activity under investigation. It is an investigative

  technique used to confirm meetings between alleged co-conspirators and often only

  leaves investigators to speculate as to the purpose of the meetings. It is also a technique

 used to corroborate infomation obtained from cooperating individuals. Further, physical

  surveillance of alleged co-conspirators will not establish, conclusively, the elements of

  subjects violations and has not, and most likely will not, establish conclusively the

 identities of various co-conspirators. Prolonged or regular physical surveillance of the

 targets would most likely be noticed causing the targets to become more cautious in their

 illegal activities, to flee to avoid further investigation and prosecution, to cause a threat to

 the safety of any potential cooperating individuals and/or undercover agents, or otherwise

 to compromise the investigation.

                          Undercover Police Officers And Agents

         68. Undercover police officers or agents have not been used in this

 investigation due to ROMERO advising CS #1 that he (ROMERO) does not want to


 Affidavit-Page 52
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 53 of 71 PageID #:
                                    2115




  meet anyone that he (ROMERO) does not know. Also, no undercover officers have

  been able to be introduced to ELIZONDO. Due to this DTO limiting outsiders into their

  inner circle, like most high level drug trafficking organizations, it is impossible for n

  undercover officer or agent to infiltrate the organization. Based on your Affiant s

  training and experience, your Affiant knows that most high-level drug trafficking

  organizations are extremely selective in choosing the persons with whom they will

  conduct, or even discuss, illegal narcotics activities. Due to the close and secretive nature

  of narcotics trafficking organizations, it is both highly unlikely and veiy dangerous for an

  undercover officer or agent to attempt to infiltrate the upper echelons of such an

  organization. Your Affiant believes that the utilization of undercover officers or agents

  is, at best, of limited value. Your Affiant reasonably believes that if an undercover

  officer or agent were successfully inserted within this DTO, they would only be privy to

  limited information because of the degree to which the organization maintains the

  division between and among its members and their respective duties and assignments.

  Undercover officers or agents would not obtain information regarding the full scope of

  the organization s illegal activities or names and identities of its members. Your Affiant

  believes that ELIZONDO, ROMERO, and other members of this organization are

  unlikely to associate with individuals other than their long-time associates, and if contact

  occun'ed between and among the undercover agents, such contact will unlikely produce

  evidence of the full scope of the organization’s criminal activity to the extent necessaiy to

 meet the objectives and goals of this investigation.


 Affidavit-Page 53
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 54 of 71 PageID #:
                                    2116




                                  Cooperating Informants

          69. Agents have been able to utilize two (1) cooperating sources to obtain

  information and to make controlled purchases of narcotics from ROMERO. CS #1 has

  been proven credible and reliable in providing information regarding this investigation s

  targets, methods of operation, and associates. CS #l s information has been verified

  based on recorded conversations, debriefings, pen register/toll record analysis,

  surveillance, and prior reports and intelligence. CS #1 is currently out on bond and is

  working with agents for consideration of a lesser sentence on his federal charge of

  Conspiracy to Possess with Intent to Distribute Cocaine. No future indictment of CS #1

  is pending.

         70. CS #1 has been able to make two (2) controlled purchases for a total of six

  (6) pounds of m rijuana from ROMERO. During each purchase, CS #1 has had to tell

  ROMERO that each purchase was only a sample for another customer. This is due to

  ROMERO typically not selling small quantities of marijuana, which in both

  circumstances, was three (3) pounds of marijuana. CS #1 advised ROMERO usually

  sells one-hundred (100) pound quantities of marijuana. While the controlled purchases

 have helped extend this investigation, it has not allowed agents to fully identify the scope

  of th s DTO and identify other co-conspirators or the source of supply. While CS #1 still

 remains useful, your Affiant believes that further controlled purchases will not result in

 anymore evidentiary value against ROMERO or this DTO, nor will it fully accomplish

 the goals of this investigation which have already been stated.


 Affidavit-Page 54
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 55 of 71 PageID #:
                                    2117




          71. CS #2 has been proven credible and reliable in providing information

  regarding this investigation s targets, methods of operation, and associates. CS #2’s

  information has been verified based on debriefings, pen register/toll record analysis,

  surveillance, and prior reports and intelligence. CS #2 does not have any pending

  charges or indictments. CS #2 is working with agents for monetary purposes only. CS

  #2 has only been able to provide information on SMITH and cannot actively infiltrate the

  DTO.

         72. During the interception period, no CS’s have been able to be introduced to

  ELIZONDO.

         73. Given these circumstances, the need to employ alte ative investigative

  techniques, such as the interception of wire and electronic communications to and from

  the Target Devices, becomes all the more imperative. Without the requested

  authorization to intercept wire and electronic communications to and from the T rget

  Devices, it is highly unlikely that agents and investigators will be able to identify

  additional co-conspirators, locations of stash houses, or other aspects of this

  organization’s illicit operation, especially the Mexican source of supply. Your Affiant

 further believes that the present investigation would not, without the evidence available

 through the requested authorization for wire and electronic interception, result in a

 successful prosecution of all participants of this enterprise.

                               Use of Grand Jury Subpoenas

         74. Based on your Affiant’s training and experience with Grand Jury


 Affidavit-Page 55
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 56 of 71 PageID #:
                                    2118




  Subpoenas, these types of records provide limited information concerning one of many

  facets of this investigation. Your Affiant believes the issuance of grand jury subpoenas

  to persons believed to be involved in this conspiracy and compelling them to testify

  before a federal grand jury would most likely be unsuccessful in achieving the stated

  goals of this investigation. If the targets of this investigation, their co-conspirators, and

  other participants be called to testify before a federal grand jury, they would likely be

  uncooperative and invoke their Fifth Amendment privilege not to testify. Further,

  granting such persons immunity from prosecution would likely prevent prosecution of the

  most culpable members of this organization and could not ensure that such immunized

  witnesses would provide truthful testimony before the grand jur . Additionally, the

  serving of grand jury subpoenas upon the targets and/or their co-conspirators would only

  further alert the targets and/or their co-conspirators to the existence of this investigation,

  thereby causing them to become even more cautious and circumspect in their activities, to

  flee to avoid further investigation or prosecution, or to otherwise compromise this

  investigation.

                           Interviews Of Subjects And Associates

         75. On February 25, 2014, as discussed in paragraph 13, Andre GOINS, aka

   Fat Rat, was found with one half kilogram of cocaine that he received from

 ROMERO. GOINS denied that he was the owner of the cocaine, and did not provide

  any information in connection with the cocaine. GOINS was released, pending future

 indictment. On March 5, 2014, as discussed in paragraph 14, Johnathan NORWOOD,


 Affidavit-Page 56
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 57 of 71 PageID #:
                                    2119




  aka Snoop, was found with approximately $12,000.00 USC that was to be used to

  purchase marijuana. NORWOOD denied any knowledge of the cash. NORWOOD

  was arrested on state charges of money laundering. NORWOOD was released after he

  posted a bond, and is awaiting judicial proceedings. Based on your Affiant s training and

  experience, your Affiant believes that interviews of subjects or their known associates

  would produce insufficient information concerning the identities of individuals involved

  in the conspiracy, the source of the drags, financing, the location of records, drugs, drag

  proceeds, o other pertinent information regarding the subject crimes under investigation.

  Your Affiant also believes that any responses to the interviews would contain a

  significant number of half-truths and untruths diverting the investigation with false leads

  or otherwise frustrating the investigation or be of limited value. Additionally, such

  interviews would likely result in non-targeted interviewees alerting the members of this

  DTO, thereby compromising the investigation and resulting in the possible concealment,

  movement or destruction of relevant documents, narcotics, drag proceeds and/or other

  evidence

                            Pen Register/Toll Record Analysis

          76. The use of pen registers and toll record analysis have been of some

  assistance in this investigation to identify some co-conspirators and secure the telephone

  numbers and addresses of others believed to be associated with the Tar et Subjects.

  However, the mere fact that the Tar et Subjects and their associates a e known to

  communicate over certain tele hones provides neither complete evidence of the crimes


  Affidavit-Page 57
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 58 of 71 PageID #:
                                    2120




  under investigation nor the content and purpose of such communications. Without

  authorization to intercept the wire and electronic communications to and from the Target

  Devices, strides toward obtaining evidence regarding the full scope and activities of

  ELIZONDO, ROMERO, and this DTO cannot be made. Interception of wire and

  electronic communications is necessary in this case to obtain the content of telephone

  conversations your Affiant believes are occuning, based on the volume of calls made to

  persons whose phones are not currently being intercepted.

                                GPS Cellular Tracking Orders

          77. Often times an investigation is hindered because agents are not able to

  locate members of the DTO while a drug transaction is taking place. GPS tracking

  orders have been used throughout this investigation to locate the targets of this

  investigation during drug transactions, to identify co-conspirators, and to confirm the

  identity of the users of the Target Devices. However, often times, as was described in

 paragraph 13, the main target of the investigation, i.e., ELIZONDO, may not be at the

 location where the drug transaction is taking place. While the tracking orders are helpful,

 often times they are unreliable. For example, the exact locations of the cellular phones

 are not always provided. Often times the result is a failure indicating no location is

 provided. Other times, only the cell site/tower is provided. As with most large DTO s,

 the higher level members of the organization rarely handle the narcotics or drug proceeds,

 leaving those functions to the lower level members of the DTO. While tracking orders

 may be on, for instance, ROMERO, or ELIZONDO, they may order a subordinate, who


 Affidavit-Page 58
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 59 of 71 PageID #:
                                    2121




  we do not have a tracking order on, to deliver the drugs or pick up the drug proceeds. A

  tracking order may not be installed on the cellular phone of the subordinate.

                                      Search Warrants

          78. The use of search warrants as an investigative tool often provides good

  evidence of the crimes being committed and enables agents to identify the perpetrators of

  the crime and obtain evidence to use in a prosecution. However, in this investigation,

  agents have not as yet been able to identify and locate all of the members of this

  organization in the Houston, Texas, and surrounding areas. Even if agents identified key

  locations or residences used by members of this organization, your Affiant believes that

  enforcement actions, such as the execution of search warrants, at the homes or businesses

  of one or more members of the organization will adversely affect the investigation s

  focus on other members of the organization. Specifically, your Affiant does not believe

 that executing a search warrant at the residence of ELIZONDO or ROMERO, or other

  locations that have been identified in this investigation, would result in the seizure of

  drugs or other evidence without specific information that evidence is being stored at that

 location at the specific time of the executing the search warrant. Based on your Affiant’s

 training and experience, your Affiant knows that leaders of a narcotics organization

 rarely store narcotics at their residences or business, and seldom frequent the locations

 where narcotics are stored.

         79. Additionally, the execution of a search warrant would jeopardize the goal

 of dismantling the entire cell of this organization including identifying the source of


 Affidavit-Page 59
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 60 of 71 PageID #:
                                    2122




  drugs distributed by this organization. Based on your Affiant s training and experience,

  your Affiant knows that once the residence or business location of one member of the

  organization is searched, other members of the organization are likely to destroy evidence

  located within their own residences or businesses or move evidence to unknown

  locations, or in an effort to' avoid apprehension and prosecution, would flee the

  jurisdiction. Your Affiant believes that executing a search warrant at the suspected stash

  location at 558 Dale Street, Houston, Texas, would not lead to the arrest of key members

  of this DTO, nor dismantle this DTO, and would adversely affect the progress that has

  already been made in this investigation. Therefore, to successfully identify the members

  of and dismantle the organization, it is preferable to delay any search warrants until

  agents are prepared to arrest all of the key members of the organization. Moreover, while

  search warrants may be used in this investigation should circumstances require

  immediate action, the execution of search warrants alone are unlikely to provide evidence

  of the entire scope of this criminal enterprise.

      Examination Of Abandoned/Discarded Materials Or Refuse             Trash Runs

         80. No trash has been acquired from the residences of ROMERO because he

 has not left trash out on the scheduled trash pickup days and has bu ed his trash. During

 this interception period, no trash has been left out for pick-up. As discussed in prior

 affidavits, an older man was seen burning trash at ROMERO’s stash house. Your

 Affiant believes ROMERO does not leave trash out at this location in an effort to thwart

 law enforcement detection. ELIZONDO is believed to reside in a gated community


 Affidavit-Page 60
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 61 of 71 PageID #:
                                    2123




  where entry and exit is through use of an access card. No trash has been able to be

  acquired at this location because agents have yet to determine the exact house, due to

  access difficulty. No trash has been able to be acquired at a location used by

  ELIZONDO to store and hide cocaine and/or drug proceeds, because the location is a

  condominium complex with a trash receptacle used by all residents. Acquiring and

  examining discarded trash from ta gets and subjects’ residences and/or businesses is

  frequently conducted by criminal investigators to develop corroborative information or

  investigative leads. At this point in the investigation, no evidence has been acquired that

  could be beneficial to the furtherance of this investigation. Further, based on your

 Affiant’s training and experience, your Affiant believes the evidence gained from trash

 runs’ is rarely of sufficient weight or significance by itself, i.e., if not used in conjunction

 with the interception of wire and electronic communications, to support a conviction for

 the commission of the violations under investigation.

                                    Financial Investigation

         81. A financial investigation is being conducted on this DTO, worked jointly

 with DBA Financial Investigation Team and the Internal Revenue Service (IRS) Criminal

 Investigations Division. During this period, multiple bank account numbers have been

 discovered via intercepted phone calls. This financial investigation is still on-going and

 while the identification of further assets is beneficial to this investigation, it is only one of

 many facets and does not achieve the overall goals of identifying the source of supply or

 dismantling this DTO.


 Affidavit-Page 61
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 62 of 71 PageID #:
                                    2124




                                         Mail Covers

          82. At this point, no mail covers have been used or attempted in this

  investigation. Since there is no indication that the co-conspirators communicate through

  the mail, the only other benefit from a mail cover would generally be to discover

  financial information, including which f nancial institutions are being used to deposit the

  drug proceeds. Multiple bank accounts have been identified via the interception over the

  Target Device #1, and the ROMERO Target Telephone #2. Intercepts indicate that the

  targets of this investigation transport the proceeds from their narcotics sales to Mexico by

  vehicle and may not totally use financial institutions to deposit their proceeds. Moreover,

  the information gained from viewing who the mail is going to or coming from, may not

  provide useful information which could provide evidentiary value to the prosecution in

  this case.

                                           Prior Title Ill s

         83. During past interception periods, one half kilogram of cocaine was seized

  in the vehicle that GOINS was using to travel back to Lake Charles, Louisiana (see

  paragraph 13). Also, approximately $12,000.00 USC was seized in a vehicle that

  NORWOOD was traveling from Lake Charles, Louisiana, to purchase marijuana from

  ROMERO (see paragraph 14). Your Affiant was able to identify two co-conspirators

  (GOINS and NORWOOD) that were traveling from Louisiana, which is through the

 Eastern District of Texas, to purchase cocaine and marijuana. Intercepted calls over the

 Target Device #1 indicated that ELIZONDO is a cocaine source of supply, and


 Affidavit-Page 62
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 63 of 71 PageID #:
                                    2125




  continues to use the Target Device #1 to conduct his (ELIZONDO) narcotics business.

  Intercepted calls over the Target Device #1 indicate that FNU LNU #5, aka Scrappy,

  is a cocaine source of supply for ELIZONDO. Upon further identification of

   Scrappy, a wire and electronic interception over his cellular phone is anticipated.

  Intercepted calls over the Tar et Devices indicate that ROMERO is ELIZONDO S

  marijuana source of supply. Intercepted calls have confirmed that ELIZONDO, and

  ROMERO are a large narcotics organization with a large network of unidentified

  distributors. ROMERO, SALINAS, and SMITH, were named interceptees in previous

  wire intercepts (see paragraphs 10-B - 10-D). While they were intercepted on past Title

  III investigations, no arrests or indictments were performed. No other federal

  investigative activity has taken lace until this current DEA GRO Title III investigation.

 During the next thirty (30) day interception period, agents expect to identify the ultimate

 Mexican source (s) of supply, as well as locations used by this DTO to store narcotics

 and drug proceeds. Agents also expect to identify additional co-conspirators, as well as

 methods used to hide drug proceeds.

                              Pending Title HI Applications

         84. A pending Title III wire and electronic application is pending in the

 Criminal Division for three cellular phones related to this affidavit. The Affidavit

 encompasses the following cellular phones: A mobile telephone used by Miguel

 Gerardo RODRIGUEZ, aka “Chato. ; A mobile telephone used by Alexander Cesar

 ALONSO-Mascorro, ak “Guero. ; and A mobile telephone used by Valerio


 Affidavit-Pa e 63
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 64 of 71 PageID #:
                                    2126




  CELEDON-Zapata. Interception for the wire and electronic communications over the

  Target Devices is necessary because each cellular phone is an independent cell within

  this DTO, i.e., intercepting Target Device #1, and #2 will not intercept conversations

  with, for instance, RODRIGUEZ, and/or ALONSO-Mascorro. Furthermore, your Affiant

  knows that ELIZONDO and ROMERO utilize multiple cellular phones in order to

  compartmentalize the use of their phones, i.e,, one phone used to talk to couriers, one

  phone used to talk to suppliers, etc. Without the interception of wire and electronic

  communications over the Target De ices, agents will never be privy to the full scope of

  this DTO.




                                        Minimization

         85. All interceptions will be minimized in accordance with the minimization

  requirements of Chapter 119 of Title 18, United States Code, and all interceptions

  conducted pursuant to this Court s Order will terminate upon attainment of the authorized

  objectives or, in any event, at the end of thirty (30) days beginning at the date of this

  Court’s order for Target Device #1, and, with regard to Target Device #2, the earlier of

 the date of the first interception or ten (10) days from the date of this Court’s order.

 Monitoring of communications will terminate immediately if it is determined that the

 conversation is unrelated to communications subject to interception under Chapter 119 of

 Title 18, United States Code. Interception will be suspended immediately when it is

 determined through voice identification, physical surveillance, or otherwise, that none of


 Affidavit-Page 64
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 65 of 71 PageID #:
                                    2127




  the Target Subjects or any of their confederates, when identified, are participants in the

  conversation, unless it is determined during the portion of the conversation already

  overheard that the conversation is criminal in nature. Spot monitoring of non-criminal

  conversations will be done to ensure that those conversations have not turned criminal in

  nature. In the event conversations occur in a language other than English, it is expected

  that an expert or person otherwise fluent in that language will be available to monitor and

  to translate during the interception whenever possible. In the event the translator/expert

  is not a federal agent, the translator, whether a language trained support employee or

  someone under contract with the Government, will be under the direct supervision of a

  federal agent. If, however, such a translator is not reasonably available, the following

  after-the-fact minimization procedures have been established pursuant to Title 18, United

  States Code, Section 2518 (5): (1) All such foreign language conversations will be

 intercepted and recorded in their entirety; and (2) As soon as practicable after such

 interception, these conversations will be minimized by a translator under the guidance of

 a federal agent. I believe this procedure, which provides for after-the-fact ini iz tion

 where codes or foreign languages are used by the Target Subjects, and when there is no

 expert reasonably available to translate the conversation, complies with Title 18, United

 States Code, Section 2518 (5), and its provisions for specialized minimization

 procedures, when intercepting foreign-language or coded conversations.

         86. It is anticipated that some of the communications will be spoken in the

 foreign language. Conversations will be minimized in accordance with Chapter 119 of


 Affidavit-Page 65
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 66 of 71 PageID #:
                                    2128




  Title 18, United States Code. These interceptions will also be minimized when it is

  determined, through voice identification, physical surveillance or otherwise, that neither

  the Target Subjects, nor their associates, when identified, are participants in the

  conversation unless it is determined during the portion of the conversation already

  overheard that the conversation is criminal in nature. Even if one or more associates,

  when identified, is a participant in the conversation, monitoring will be minimized if the

  conversation is not criminal in nature or otherwise related to the offenses under

  investigation. It is understood that the agents will be permitted to spot check minimized

  conversations to determine whether the conversation has turned criminal in nature, and

 therefore, subject to interception.

          87. Each text message will be reviewed over a secure system, and based on the

 identities of the sender and recipient and the content of the message, monitoring

 personnel will determine as soon as practicable after interception whether the text

 message appears to be relevant to the investigation or otherwise criminal in nature. If the

 message is not criminal in nature, the message will be marked, minimized, and not

 accessed by other members of the investigative team. If the message appears to be

 privileged, it will be marked, “privileged,” and secured from access by other members of

 the investigative team. If a text message appears to be relevant to the investigation or

 otherwise criminal in nature, it will be marked “non-minimized” and may be shared with

 the other agents and monitors involved in the investigation. If a text message is marked,

 "minimized," or, “privileged,” it will not be disseminated to members of the investigative


 Affidavit-Page 66
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 67 of 71 PageID #:
                                    2129




  team. All intercepted text messages will be sealed with the Court upon the expiration of

  the Court s Order authorizing the interception.

                               PERIOD OF INTERCEPTION

          88. It is believed that the facts stated herein establish probable cause to believe

  that the Target Subjects, and others yet unknown are engaged in an ongoing criminal

  enterprise, and that the evidence sought will be intercepted on a continuing basis

  following the first receipt of the particular communications that are the object of this

 request. Therefore, it is requested that the Court order that the interception need not

  terminate when the communications described herein are first intercepted, but may

  continue until the full scope of the enterprise is developed, including the identities of all

 participants, their places and methods of operation, and the various activities in which

 they are engaged in furtherance of the enterprise, or for a period not to exceed thirty (30)

 days beginning at the date of this Court’s order for Target Device #1, and, with regard to

 Target De ice #2, the earlier of the date of the first interception or ten (10) days from

 the date of this Court’s order.

                            AUTHORIZATION REQUESTED

         89. Therefore, your Affiant submits that probable cause exists to believe that

 the Tar et Devices have been used, are currently being used, and will continue to be

 used in furtherance of the commission of the offenses enumerated in 18 U.S.C. § 2516,

 namely, the illegal importing, receiving, concealing, distributing, buying, selling, or

 otherwise dealing in controlled substances, attempts and conspiracy to do the same, use


 Affidavit-Page 67
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 68 of 71 PageID #:
                                    2130




  of a communication facility to facilitate the above offenses, in violation of 21 U.S.C. §§

  841, 843(b), 846, 952, 960, and 963, money laundering and attempts and conspiracies to

  do the same, in violation of 18 U.S.C. §§ 1956 and 1956(h), and engaging in monetary

  transactions in criminally derived property, and attempts and conspiracies to do the same,

  in violation of 18 U.S.C. §§ 1956(h) and 1957.

          90. IT IS HEREBY REQUESTED that the Order authorizing the continued

  interception of wire and electronic communications over Target Device #1, and the

  interception of wire and electronic communications over Tar et evice #2, is intended

  to apply not only to the target telephone numbers listed above, but also to any other

  telephone numbers or telephones accessed through the above-referenced IMSI numbers,

  and to any other IMSI numbers accessed through the target telephone numbers referenced

  above, within the thirty (30) day period. The authorization is also intended to apply to

 the target telephone numbers referenced above regardless of service provider, and to

 background conversations intercepted in the vicinity of the target telephones while the

 telephones are off the hook or otherwise in use.

          91. IT IS FURTHER REQUESTED that, in the event that the service provider

 changes during the course of the interception, interception may continue with the new

 service provider without further order of this Court. The United States will advise the

 Court of the change of service provider in the periodic progress reports submitted to this

 Court.


          92. IT IS FU THER REQUESTED, pursuant to 18 U.S.C. § 2518(3), that in


 Affidavit-Pa e 68
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 69 of 71 PageID #:
                                    2131




  the event that the T rget Devices are transferred outside the territorial jurisdiction of this

  Court, interceptions may continue within the Southern District of Texas where

  interceptions will first be heard or read and minimized.


          93. IT IS FURTHER REQUESTED that the court order the authorized

  interception of pertinent background conversations intercepted in the vicinity of the

  Target Devices while the instrument(s) are off hook or are otherwise in use; and to

  communications transmitted via the two way radio feature, referred to as push to talk ,

  conce ing the above described offices.

         94. IT IS FURTHER REQUESTED, pursuant to 18 U.S.C. §§ 2703(c)(1)(B),

 2703(c)(2), 2703(d), and 3121-3124, that AT&T Wireless, Sprint/Nextel.

 Communications, Boost Mobile, Cellco Partners dba Verizon Wireless, Cingular

 Wireless, Vonage, Voicestream Wireless, Vantage, T-Mobile, Southweste                     Bell

 Telephone Company, General Telephone Equipment Company (GTE), American

 Telephone and Telegraph Company (AT&T), Metrocall, Western Wireless, STPCS Joint

 Venture, MCI (MCI ONE, MCI Worldcomm), GTE Wireless, Air Touch Mobile, Max

 Tel Communications, Pacific Bell, Bell Atlantic, Nevada Bell, Verizon Wireless, Verizon

 of Texas, Alltel Telephone Company, Cricket Communications, and any other person or

 entity providing electronic communications service in the United States whose assistance

 may facilitate the execution of the order, be ordered to supply the following subscriber

 information:

                 (A) name;
 Affidavit-Page 69
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 70 of 71 PageID #:
                                    2132




                     (B) address;
                     (C) local and long distance telephone connection records, or records of
                            session times and durations;
                     (D) length of service (including start date) and types of service utilized;
                     (E) telephone or instrument number or other subscriber number or
                           identity, including any temporarily assigned network address; and
                     (F) means and source of payment for such service (including any credit
                           card or bank account number) of a subscriber to or customer of a
                           wire communications service or remote computing service,
                           for published, non published or unlisted dialing, routing, addressing
                           or signaling information captured during the wire interception on the
                           Target Devices upon oral or written demand by agents of DEA and
                           also be ordered to disclose the location of a cell site/sector (physical
                           address) at call origination (for outbound calling), call termination
                           (for incoming calls), and, if reasonably available, during the process
                           of a call for the Tar et Devices.

         95. IT IS FURTHER REQUESTED that the Court direct AT&T to provide

  Special Agents of the DEA a complete listing of all special calling features to the Target

  Devices, including, but not limited to: Call Forwarding, Call Waiting, Caller ID, three-

  way Calling, Speed Dialing/Calling (with assigned numbers), Identa-Ring (with

  assigned numbers), Voice Mail or Call Notes, Return Call, Call Block, Call Trace,

  Priority Call (with assigned numbers), and, upon request, to further provide the unbilled

  detailed call records to include but not limited to international calls; and cell site

  information pertaining to the use of the Target Devices.

         96. IT IS FURTHER REQUESTED that the aforementioned service- providers

 and their agents and employees be directed not to disclose the existence of the

 investigation or the Court s Order to anyone.

         97. IT IS FURTHER REQUESTED that this affidavit along with the

 application and any related orders be sealed by the Clerk of the Court and remain sealed
 Affidavit-Page 70
Case 1:17-cr-00153-TH-ZJH Document 381-6 Filed 02/12/20 Page 71 of 71 PageID #:
                                    2133




 pending further orders by the Court.




                                          Special Agent
                                          U.S. Drug Enforcement Administration


                                                          j
 SUBSCRIBED AND SWOR TO BEFORE ME this the 2 r day of April, 2014.




                                           ION. GREGG J. <3Q$T
                                          United States District Ju
                                          Southern District of Texas




Affidavit-Page 71
